UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04149 Franklin Tax-Free Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 2/28 Date of reporting period: 02/28/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report Franklin High Yield Tax-Free Notes to Financial Statements 182 Municipal Bond Market Income Fund 34 Report of Independent Overview 4 Franklin Insured Tax-Free Registered Public Investment Strategy Income Fund 43 Accounting Firm 201 and Manager’s Discussion 6 Franklin Massachusetts Tax Information 202 Franklin Double Tax-Free Tax-Free Income Fund 52 Board Members and Officers 203 Income Fund 7 Franklin New Jersey Shareholder Information 208 Franklin Federal Intermediate- Tax-Free Income Fund 62 Term Tax-Free Income Fund 16 Financial Highlights and Franklin Federal Limited-Term Statements of Investments 72 Tax-Free Income Fund 25 Financial Statements 172 Annual Report Municipal Bond Market Overview For the 12-month period ended February 28, 2014, the municipal bond market declined in value. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, had a -0.21% total return for the 12-month period. 1, 2 In comparison, the Barclays U.S. Treasury Index had a 12-month return of -0.88%. 1, 2 Municipal bond and Treasury markets suffered steep declines beginning in late May 2013 following comments by Federal Reserve Board (Fed) Chairman Ben Bernanke that the Fed could begin tapering its bond buying in the coming months. Fears of declining bond prices increased when minutes from the Fed’s July meeting included more discussion of tapering. Municipal bond mutual funds experienced persistent, large outflows that accelerated during August. Selling in the Treasury and municipal bond markets caused yields on longer term bonds to rise faster than yields on shorter maturity bonds in both markets, but the yield difference was more pronounced for municipal bonds. Because bond prices move in the opposite direction from yields, the yield changes led to two significant developments during the sell-off — municipal bonds under-performed Treasury bonds, and longer term municipal bonds fared worse than shorter term municipal bonds. At its September meeting, the Fed decided to maintain its monthly level of bond purchases and wait for more evidence of sustained economic growth before tapering. Investors welcomed the news, and the municipal bond market posted positive returns for the month. At its December meeting, the Fed announced it would modestly reduce the pace of its bond buying program beginning in January 2014 while maintaining historically low interest rates. Municipal bond and Treasury markets showed little reaction to the news initially, but prices in both markets increased substantially during the first two months of 2014. Other factors contributed to municipal bond price declines during the period under review. Several headline stories shook investor confidence in the municipal bond asset class. The City of Detroit, Michigan, filed for bankruptcy, the largest municipal bankruptcy filing in U.S. history. Independent credit rating agencies Standard & Poor’s, Moody’s Investors Service and Fitch Ratings downgraded Puerto Rico general obligation debt to below investment grade. The City of Chicago suffered a three-notch downgrade by Moody’s. In addition, reports from rating agencies and research organizations mentioned underfunded pensions that could affect the fiscal stability of several states and large municipalities. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. 4 | Annual Report Fallout from such headlines during the reporting period was no exception. As Puerto Rico debt traded at higher yields than similarly rated taxable securities, nontraditional buyers entered the market. Despite the entrance of these new buyers, Puerto Rico bonds experienced particularly poor performance and highly volatile trading. Puerto Rico bonds had a -16.99% total return for the reporting period, as measured by the Barclays Puerto Rico Municipal Bond Index. 1, 2 At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 2. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 5 Investment Strategy and Managers Discussion Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within each Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. Managers Discussion Based on the combination of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve, in which yields for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. Consistent with our strategy, we generally sought to purchase bonds from 15 to 30 years in maturity with good call features for the long-term funds, 10 to 15 years for the intermediate-term fund, and five years or less for the limited-term fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. We invite you to read your Fund report for more detailed performance and portfolio information. Thank you for your participation in Franklin Tax-Free Trust. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 6 | Annual Report Franklin Double Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Double Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and state personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 The Fund focuses on municipal securities issued by U.S. territories such as Puerto Rico, Guam and the U.S. Virgin Islands, and currently invests primarily in Puerto Rican municipal securities. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Double Tax-Free Income Fund covers the A fiscal year ended February 28, 2014. The Fund closed to all new investments (other than reinvestment of dividends or capital gains distributions) at the AA close of the market on August 1, 2012. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $12.15 on February 28, 2013, to $9.72 on February 28, 2014. The The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 75. Annual Report | 7 Dividend Distributions* Fra n kli n Do u ble Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Funds Class A shares paid dividends totaling 51.19 cents per share for the same period. 2 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Funds Class A shares distribution rate was 5.45%, based on an annualization of the 4.61 cent per share February dividend and the maximum offering price of $10.15 on February 28, 2014. An investor in the 2014 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 9.63% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poors, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not 8 | Annual Report required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Franklin Double Tax-Free Income Fund was the first mutual fund to offer both state and federal income tax exemptions in most states. We do this by focusing on investments in U.S. territories such as Puerto Rico, the U.S. Virgin Islands and Guam. This can be particularly appealing to residents of states where income from their own municipal securities may be fully taxable. The Fund held 62 different positions across 10 different sectors as of February 28, 2014. Based on the Funds total long-term investments, issuers represented in the portfolio comprised Puerto Rico (66.3%), Guam (21.9%) and the U.S. Virgin Islands (7.6%). Thank you for your continued participation in Franklin Double Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Portfolio Breakdown Fra n kli n Do u ble Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Tax-Supported % Utilities % Other Revenue % Transportation % General Obligation % Subject to Government Appropriations % Higher Education % Refunded % Hospital & Health Care % Housing % *Does not include short-term investments and other net assets. Annual Report | 9 Performance Summary as of 2/28/14 Franklin Double Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FPRTX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FPRIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FDBZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ 10 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -16.00 % + % + % Average A nnu al Total Ret u r n 2 -19.58 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -17.58 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -16.40 % + % + % Average A nnu al Total Ret u r n 2 -17.20 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -15.24 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -15.90 % + % + % Average A nnu al Total Ret u r n 2 -15.90 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -13.91 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 11 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 12 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund currently invests principally in Puerto Rico municipal bonds, it is subject to greater risk as those securities have been impacted by recent adverse economic and market changes. This along with adverse economic and regulatory changes in other U.S. territories may cause the Funds share price to decline. The Fund is classified as a nondiversified Fund, because it may invest a greater portion of its assets in the municipal securities of one issuer than a diversified fund. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/15/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/15/09, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for peri- ods after 7/15/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/15/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +11.34% and +2.35%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 13 Your Funds Expenses Franklin Double Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 14 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.70%; C: 1.26%; and Advisor: 0.61%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 15 Franklin Federal Intermediate-Term Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Federal Intermediate-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time in which the debt must be repaid) of three to 10 years. Credit Quality Breakdown* Fra n kli n Federal I n termediate-Term Tax-Free I n come F un d 2/28/14 % of Total Ratings Long-Term Investments** AAA % AA % A % BBB % Below I n vestme n t Grade % Not Rated % *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers credit- worthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin Federal Intermediate-Term Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $12.59 on February 28, 2013, to $12.21 on February 28, 2014. The Funds Class A shares paid dividends totaling 33.71 cents per share for the same period. 2 The Performance Summary beginning on page 19 shows that The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 81. 16 | Annual Report Dividend Distributions* Fra n kli n Federal I n termediate-Term Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. at the end of this reporting period the Funds Class A shares distribution rate was 2.86%, based on an annualization of the 2.98 cent per share February dividend and the maximum offering price of $12.49 on February 28, 2014. An investor in the 2014 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 5.05% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poors, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook Annual Report | 17 Portfolio Breakdown Fra n kli n Federal I n termediate-Term Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* General Obligation % Utilities % Subject to Government Appropriations % Transportation % Hospital & Health Care % Tax-Supported % Other Revenue % Higher Education % Refunded % *Does not include short-term investments and other net assets. on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin Federal Intermediate-Term Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 18 | Annual Report Performance Summary as of 2/28/14 Franklin Federal Intermediate-Term Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FKITX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FCITX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FITZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Annual Report | 19 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -0.29 % + % + % Average A nnu al Total Ret u r n 2 -2.53 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.46 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -0.83 % + % + % Average A nnu al Total Ret u r n 2 -1.80 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -1.72 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -0.11 % + % + % Average A nnu al Total Ret u r n 2 -0.11 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -0.02 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 20 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 21 All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 12/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 12/1/08, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for peri- ods after 12/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 12/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +37.83% and +6.31%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index: 10-Year Component is the 10-year (8-12) component of the Municipal Bond Index, which is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 22 | Annual Report Your Funds Expenses Franklin Federal Intermediate-Term Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period, by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 23 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charge. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.67%; C: 1.22%; and Advisor: 0.57%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 24 | Annual Report Franklin Federal Limited-Term Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin Federal Limited-Term Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund maintains a dollar-weighted average portfolio maturity (the time in which the debt must be repaid) of five years or less. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Credit Quality Breakdown* Fra n kli n Federal Limited-Term Tax-Free I n come F un d 2/28/14 % of Total Ratings Long-Term Investments** SP -1 0.7 % AAA 13.8 % AA 55.2 % A 25.5 % BBB 4.0 % Below I n vestme n t Grade 0.5 % Not Rated 0.3 % *Standard & Poor’s (S&P) is used as the primary independent rating agency source. Moody’s is secondary, and Fitch, if available, is used for securities not rated by Moody’s or S&P. The ratings are an indication of an issuer’s credit- worthiness, with short-term ratings typically ranging from SP-1 and MIG 1 (highest) to SP-3 and SG (lowest) and long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin Federal Limited-Term Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $10.56 on February 28, 2013, to $10.51 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 12.91 cents per share for the same period. 2 The Performance Summary beginning on page 28 shows that The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 101. Annual Report | 25 Dividend Distributions* Fra n kli n Federal Limited-Term Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Advisor Class March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. at the end of this reporting period the Funds Class A shares distribution rate was 0.90%, based on an annualization of the 0.81 cent per share February dividend and the maximum offering price of $10.75 on February 28, 2014. An investor in the 2014 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 1.59% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Advisor Class shares performance, please see the Performance Summary. Dividend distributions were affected by lower interest rates during the period. This and other factors resulted in reduced income for the portfolio and caused dividends to be lower at the end of the period. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poors, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation 26 | Annual Report debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Consistent with our investment strategy, we invested in bonds we believed could provide the most relative value from an income perspective. Seeking a dollar-weighted average portfolio maturity of five years or less, we concentrated in the one- to five-year range in an effort to insulate investors against bond market volatility. As a result of our strategy, we believe the Fund was positioned to be less sensitive to changes in short-term interest rates, and to preserve capital and produce tax-free income. Thank you for your continued participation in Franklin Federal Limited-Term Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposi- tion of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Portfolio Breakdown Fra n kli n Federal Limited-Term Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* General Obligation % Utilities % Transportation % Subject to Government Appropriations % Tax-Supported % Other % Higher Education % Refunded % Hospital & Health Care % Housing % Corporate-Backed % *Does not include short-term investments and other net assets. Annual Report | 27 Performance Summary as of 2/28/14 Franklin Federal Limited-Term Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FFTFX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FTFZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ 28 | Annual Report Performance Summary (continued) Performance 1 C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 2.25% maxim u m i n itial sales charge; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 -1.48 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 4 -1.90 % + % + % Distrib u tio n Rate 5 % Taxable Eq u ivale n t Distrib u tio n Rate 6 % 30-Day Sta n dardized Yield 7 0.45% (with waiver) 0.22% (witho u t waiver) Taxable Eq u ivale n t Yield 6 0.80% (with waiver) 0.39% (witho u t waiver) Total A nnu al Operati n g Expe n ses 8 0.60% (with waiver) 0.84% (witho u t waiver) Advisor Class 9 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 2 + % + % + % Average A nnu al Total Ret u r n 3 + % + % + % Avg. A nn . Total Ret u r n (3/31/14) 4 + % + % + % Distrib u tio n Rate 5 % Taxable Eq u ivale n t Distrib u tio n Rate 6 % 30-Day Sta n dardized Yield 7 0.60% (with waiver) 0.37% (witho u t waiver) Taxable Eq u ivale n t Yield 6 1.06% (with waiver) 0.65% (witho u t waiver) Total A nnu al Operati n g Expe n ses 8 0.45% (with waiver) 0.69% (witho u t waiver) Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 29 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any current maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 30 | Annual Report Performance Summary (continued) All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class A: Prior to 2/1/06, these shares were offered without an initial sales charge; thus actual total returns would have differed. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. The Fund has an expense reduction contractually guaranteed through at least 6/30/14. Fund investment results reflect the expense reduction, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Advisor Class) per share on 2/28/14. 6. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 7. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 9. Effective 2/1/11, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 2/1/11, a restated figure is used based upon the Funds Class A per- formance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 2/1/11, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 2/1/11 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +7.87% and +2.49%. 10. Source: © 2014 Morningstar. The Barclays Municipal Bond Index: 5-Year Component is the 5-year (4-6) component of the Municipal Bond Index, which is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the infla- tion rate. 11. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 31 Your Funds Expenses Franklin Federal Limited-Term Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 32 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 0.60% and Advisor: 0.45%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 33 Franklin High Yield Tax-Free Income Fund Your Fund’s Goals and Main Investments: Franklin High Yield Tax-Free Income Fund seeks to provide a high current yield exempt from federal income taxes by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Its secondary goal is capital appreciation to the extent possible and consistent with the Fund’s principal investment goal. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Credit Quality Breakdown* Fra n kli n High Yield Tax-Free I n come F un d 2/28/14 % of Total Ratings Long-Term Investments** AAA 0.8 % AA 19.6 % A 35.5 % BBB 22.1 % Below I n vestme n t Grade 13.3 % Not Rated 8.7 % *Standard & Poor’s (S&P) is used as the primary independent rating agency source. Moody’s is secondary, and Fitch, if available, is used for securities not rated by Moody’s or S&P. The ratings are an indication of an issuer’s creditworthi- ness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin High Yield Tax-Free Income Fund covers the fiscal year ended February 28, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $10.98 on February 28, 2013, to $10.15 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 45.94 cents per share for the same period. 2 The Performance Summary beginning on page 37 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 4.74%, based on an annualization of the 4.19 cent per share February dividend and the maximum offering price of $10.60 on February 28, 2014. An investor in the 2014 maximum federal income tax bracket of 39.60% The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 116. 34 | Annual Report Dividend Distributions* Fra n kli n High Yield Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. (plus 3.8% Medicare tax) would need to earn a distribution rate of 8.37% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poors, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, and may invest in municipal securities in any rating category. Rating Annual Report | 35 Portfolio Breakdown Fra n kli n High Yield Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Utilities % Transportation % Hospital & Health Care % General Obligation % Tax-Supported % Subject to Government Appropriations % Corporate-Backed % Refunded % Other Revenue % Higher Education % Housing % *Does not include short-term investments and other net assets. actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. During the reporting period, the Fund continued to generate high, current, tax-free income for its shareholders. Consistent with our strategy, the Fund did not use leverage or credit derivatives to boost short-term returns, and we were careful to not overexpose the portfolio to any one credit sector. Thank you for your continued participation in Franklin High Yield Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 36 | Annual Report Performance Summary as of 2/28/14 Franklin High Yield Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRHIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FHYIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FHYVX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Annual Report | 37 Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.20 % + % + % Average A nnu al Total Ret u r n 2 -7.34 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -6.19 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.77 % + % + % Average A nnu al Total Ret u r n 2 -4.70 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -3.57 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.19 % + % + % Average A nnu al Total Ret u r n 2 -3.19 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.03 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . 38 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 39 All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Investments in lower-rated bonds include higher risk of default and loss of principal. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 1/3/06, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 1/3/06, a restated figure is used based upon the Funds Class A per- formance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 1/3/06, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 1/3/06 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +43.29% and +4.51%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 40 | Annual Report Your Funds Expenses Franklin High Yield Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 41 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.63%; C: 1.18%; and Advisor: 0.53%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 42 | Annual Report Franklin Insured Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Insured Tax-Free Income Fund seeks to provide as high a level of income exempt from federal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 The Fund invests predominantly in insured municipal securities. 2 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. Credit Quality Breakdown* Fra n kli n I n s u red Tax-Free I n come F un d 2/28/14 % of Total Ratings Long-Term Investments** AAA % AA % A % BBB % Below I n vestme n t Grade % Not Rated % *Standard & Poors (S&P) is used as the primary independent rating agency source. Moodys is secondary, and Fitch, if available, is used for securities not rated by Moodys or S&P. The ratings are an indication of an issuers credit- worthiness, with long-term ratings typically ranging from AAA (highest) to Below Investment Grade (lowest; includes ratings BB to D). This methodology differs from that used in Fund marketing materials. **Does not include short-term investments and other net assets. This annual report for Franklin Insured Tax-Free Income Fund covers the fiscal year ended February 28, 2014. The Fund closed to all new investments (other than reinvestment of dividends or capital gains distributions) at the close of the market on March 1, 2013. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $12.63 on February 28, 2013, to $12.02 on February 28, 2014. The Funds Class A shares paid dividends totaling 46.10 cents per share for the same period. 3 The Performance Summary beginning on page 46 shows that The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 145. Annual Report | 43 Dividend Distributions* Fra n kli n I n s u red Tax-Free I n come F un d 3/1/13–2/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March 3.38 2.79 3.49 April 3.48 2.89 3.59 May 3.58 2.99 3.69 J un e 3.68 3.11 3.78 J u ly 3.68 3.11 3.78 A u g u st 3.86 3.29 3.96 September 3.96 3.42 4.05 October 4.08 3.54 4.17 November 4.08 3.54 4.17 December 4.08 3.53 4.14 Ja nu ary 4.12 3.57 4.18 Febr u ary 4.12 3.57 4.18 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. at the end of this reporting period the Fund’s Class A shares’ distribution rate was 3.94%, based on an annualization of the 4.12 cent per share February dividend and the maximum offering price of $12.55 on February 28, 2014. An investor in the 2014 maximum federal income tax bracket of 39.60% (plus 3.8% Medicare tax) would need to earn a distribution rate of 6.96% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. Manager’s Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Rico’s municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poor’s, Moody’s Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Rico’s general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on 44 | Annual Report certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. During the reporting period, we limited Fund purchases to bonds insured by Assured Guaranty and Build America Mutual and non-insured bonds rated AA or higher by independent credit rating agencies. Since the 2008 financial crisis, rating agencies have lowered or withdrawn their ratings on most municipal bond insurers, and certain municipal bond insurers have withdrawn from the market or ceased writing new policies. Insurance penetration in the municipal bond market has greatly decreased, with fewer qualified bond insurers (rated BBB or better) offering insurance on new issues of municipal securities. These circumstances have led to a decrease in the supply of insured municipal securities and a consolidation among municipal bond insurers, thereby concentrating the insurance company credit risk with respect to securities in the Funds portfolio among fewer municipal bond insurers. Accordingly, effective at the close of the market on March 1, 2013, the Fund was closed to all new investments (other than reinvestment of dividends or capital gain distributions). Thank you for your continued participation in Franklin Insured Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. Dividends are generally subject to state and local taxes, if any. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. Fund shares are not insured by any U.S. or other government agency. They are subject to market risks and will fluctuate in value. 3. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Portfolio Breakdown Fra n kli n I n s u red Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Utilities % Hospital & Health Care % Subject to Government Appropriations % Transportation % General Obligation % Higher Education % Tax-Supported % Other Revenue % Refunded % Housing % *Does not include short-term investments and other net assets. Annual Report | 45 Performance Summary as of 2/28/14 Franklin Insured Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FTFIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FRITX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FINZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ 46 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -1.10 % + % + % Average A nnu al Total Ret u r n 2 -5.30 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -4.12 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -1.63 % + % + % Average A nnu al Total Ret u r n 2 -2.58 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -1.35 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -1.01 % + % + % Average A nnu al Total Ret u r n 2 -1.01 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 + % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 47 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 48 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the 2014 maximum federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/08, a restated figure is used based upon the Funds Class A per- formance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +28.79% and +4.57%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 49 Your Funds Expenses Franklin Insured Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 50 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.61%; C: 1.18%; and Advisor: 0.53%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 51 Franklin Massachusetts Tax-Free Income Fund Your Funds Goal and Main Investments: Franklin Massachusetts Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and Massachusetts personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Massachusetts Tax-Free Income Fund covers AA the fiscal year ended February 28, 2014. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $12.16 on February 28, 2013, to $11.42 on February 28, 2014. The Funds Class A shares paid dividends totaling 39.91 cents per share for the same period. 2 The Performance Summary beginning on page 56 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.61%, based on an annualization of the 3.59 cent per share February dividend and the maximum offering price of $11.93 on February 28, 2014. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 160. 52 | Annual Report Dividend Distributions* Fra n kli n Massach u setts Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. An investor in the 2014 maximum combined effective federal and Massachusetts personal income tax bracket of 46.57% (including 3.8% Medicare tax) would need to earn a distribution rate of 6.76% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. Commonwealth Update Massachusetts experienced modest but uneven economic growth during the year under review. The commonwealths employment, income and consumer spending levels improved early in the reporting period. However, the local economy faced setbacks after tax increases hampered business activity and automatic federal budget spending cuts impacted Massachusettss large concentration of government-funded research programs. Severe winter weather also suppressed some business activity during the period. Against this backdrop, the commonwealths unemployment level rose during much of the period but declined overall to 6.5% by period-end, which was below the 6.7% national rate. 3 Massachusetts experienced employment gains in the information; education and health services; and trade, transportation and utilities job sectors and was the only New England state to regain its pre-recession employment level. Annual Report | 53 Portfolio Breakdown Fra n kli n Massach u setts Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Higher Education % Tax-Supported % Transportation % Other Revenue % Housing % Hospital & Health Care % General Obligation % Utilities % Refunded % *Does not include short-term investments and other net assets. 54 | Annual Report Home sales reached an eight-year high, largely because of higher demand, lower inventory and concerns about rising interest rates. The number of new foreclosures declined, further indicating a strengthening real estate market. Massachusetts ended fiscal year 2013 with a surplus. Revenue collections were strong and surpassed lawmakers expectations and the previous years performance. Personal income tax collections contributed to revenue growth, supported by asset sales made in anticipation of higher tax rates in 2013. Sales tax collections underperformed the commonwealths forecast but increased compared to the previous fiscal year. The fiscal year 2014 budget included spending on education, health care and workforce development, balanced by a withdrawal from the budget stabilization fund (BSF). Through period-end, revenue collections, including withholding, sales and business taxes, increased during fiscal year 2014. Proposed increases for the governors fiscal year 2015 budget, which are expected to be covered by further recurring revenue growth, include state employee pensions, primary and higher education, transportation, and health and human services. The budget plans for ongoing Medicaid expansion under the Affordable Care Act that would utilize federal funding and cost controls. Massachusettss debt levels ranked among the nations highest, with net tax-supported debt at 9.3% of personal income and $4,968 per capita, compared with the 2.8% and $1,074 national medians. 4 In issuing a rating of AA+ and stable outlook on Massachusettss general obligation bonds, independent credit rating agency Standard & Poors (S&P) cited the commonwealths strong budget performance, including a focus on structural solutions to maintain budget balance; ongoing progress in improving financial, debt and budget management; and commitment to stabilize and increase the BSF. 5 Furthermore, S&P cited the commonwealths diverse economy, high wealth and income levels, and active management of postretirement liabilities as positive factors. However, S&P viewed the commonwealths high debt balance and large unfunded pension and other postemployment liabilities as mitigating considerations. The stable outlook reflected S&Ps expectation that Massachusetts will continue to proactively manage its budget and improve structural budget performance. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to Puerto Ricos financial position and future financing endeavors caused its bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin Massachusetts Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&Ps rating of the Fund. Annual Report | 55 Performance Summary as of 2/28/14 Franklin Massachusetts Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FMISX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FMAIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: n/a) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ 56 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.75 % + % + % Average A nnu al Total Ret u r n 2 -6.88 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -5.48 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.41 % + % + % Average A nnu al Total Ret u r n 2 -4.35 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.78 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -2.74 % + % + % Average A nnu al Total Ret u r n 2 -2.74 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -1.21 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 57 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 58 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Massachusetts personal income tax rate of 46.57%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/09, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/09, a restated figure is used based upon the Funds Class A per- formance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/09, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/09 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +23.98% and +4.72%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, S&P and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 59 Your Funds Expenses Franklin Massachusetts Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 60 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.67%; C: 1.22% and Advisor: 0.57%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 61 Franklin New Jersey Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin New Jersey Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and New Jersey personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its net assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin New Jersey Tax-Free Income Fund covers BBB the fiscal year ended February 28, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $12.62 on February 28, 2013, to $11.76 on February 28, 2014. The Fund’s Class A shares paid dividends totaling 44.94 cents per share for the same period. 2 The Performance Summary beginning on page 66 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 166. 62 | Annual Report Dividend Distributions* Fra n kli n New Jersey Tax-Free I n come F un d 3/1/132/28/14 Dividend per Share (cents) Month Class A Class C Advisor Class March April May J un e J u ly A u g u st September October November December Ja nu ary Febr u ary Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. was 3.95%, based on an annualization of the 4.04 cent per share February dividend and the maximum offering price of $12.28 on February 28, 2014. An investor in the 2014 maximum combined effective federal and New Jersey personal income tax bracket of 48.82% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.72% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. State Update New Jerseys broad and mature economy made uneven progress during the 12-month reporting period. The housing sector was affected by rising new foreclosures and declining construction jobs, but the sector was aided by post-Superstorm Sandy recovery efforts after insurers and federal relief agencies dispensed funds used to repair and rebuild homes and businesses. The expenditures bolstered home sales and prices, and housing permits increased statewide. This, as well as seasonal hiring at the start of the summer tourism season and rising personal income, stimulated economic activity that together with growth in education and health services employment helped New Jerseys unemployment rate reach a five-year low of 7.1% at period-end, which was Annual Report | 63 Portfolio Breakdown Fra n kli n New Jersey Tax-Free I n come F un d 2/28/14 % of Total Long-Term Investments* Transportation % Higher Education % Subject to Government Appropriations % Hospital & Health Care % Refunded % Utilities % Tax-Supported % Other Revenue % Housing % General Obligation % *Does not include short-term investments and other net assets. higher than the 6.7% national average. 3 Challenges for New Jerseys ongoing recovery include high business and living costs and slow population growth. The states Sandy recovery effort boosted revenue growth. Sales tax collections increased as home and business owners replaced damaged vehicles and purchased tools and materials to rebuild. However, by fiscal 2013s year-end, New Jerseys revenue missed expectations resulting in reduced liquidity. The fiscal year 2014 budget exceeded the prior years plan, mostly because of higher pension, health insurance and other benefit costs. State pension funding increased substantially per 2010 legislation designed, in response to years of missed payments, to attain required annual contributions within seven years. This mandate was expected to offset future revenue growth, liquidity and fund balances. Increased benefit costs were mitigated by new revenue from online gambling and sales tax collections. The budget was balanced based on revenue growth, nonrecurring resources, savings from participation in the federal Affordable Care Act and larger participant contributions for health insurance. New Jerseys debt levels remained among the nations highest, with net tax-supported debt at 7.6% of personal income and $4,023 per capita, compared with the 2.8% and $1,074 national medians. 4 Independent credit rating agency Moodys Investors Services affirmed its Aa3 rating for the states general obligations bonds, but revised its outlook from stable to negative based on anticipated challenges in improving the states weak liquidity position because of its slowly recovering economy and required pension funding increases. 5 The rating reflected Moodys positive view of the states high wealth levels, diverse economy and job growth, proactive liability and cost management, and the governors broad powers to trim spending. Moodys believed these strengths were offset by structurally unbalanced budgets beset by rapidly growing pension and postemployment obligations, high debt, the absence of some best governance practices, no specific plan to improve depleted fund balances and liquidity, and lower-than-expected fiscal year 2014 revenue collections. Managers Discussion We used various investment strategies during the 12 months under review as we sought to maximize tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from Standard & Poors, Moodys and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, 64 | Annual Report each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin New Jersey Tax-Free Income Fund. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For state personal income taxes, the 80% minimum is measured by total Fund assets. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate Moodys rating of the Fund. Annual Report | 65 Performance Summary as of 2/28/14 Franklin New Jersey Tax-Free Income Fund Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FRNJX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Class C (Symbol: FNIIX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ Advisor Class (Symbol: FNJZX) Change 2/28/14 2/28/13 Net Asset Val u e (NAV) -$ $ $ Distributions (3/1/132/28/14) Divide n d I n come $ 66 | Annual Report Performance Summary (continued) Performance C u m u lative total ret u r n excl u des sales charges. Average a nnu al total ret u r n s i n cl u de maxim u m sales charges. Class A: 4.25% maxim u m i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Class A 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.22 % + % + % Average A nnu al Total Ret u r n 2 -7.33 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -6.37 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Class C 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.80 % + % + % Average A nnu al Total Ret u r n 2 -4.73 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -3.77 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Advisor Class 8 1-Year 5-Year 10-Year C u m u lative Total Ret u r n 1 -3.12 % + % + % Average A nnu al Total Ret u r n 2 -3.12 % + % + % Avg. A nn . Total Ret u r n (3/31/14) 3 -2.23 % + % + % Distrib u tio n Rate 4 % Taxable Eq u ivale n t Distrib u tio n Rate 5 % 30-Day Sta n dardized Yield 6 % Taxable Eq u ivale n t Yield 5 % Total A nnu al Operati n g Expe n ses 7 % Performa n ce data represe n t past performa n ce, which does n ot g u ara n tee f u t u re res u lts. I n vestme n t ret u r n a n d pri n cipal val u e will fl u ct u ate, a n d yo u may have a gai n or loss whe n yo u sell yo u r shares. C u rre n t performa n ce may differ from fig u res show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 67 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 68 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Distribution rate is based on an annualization of the respective classs February dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 2/28/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and New Jersey personal income tax rate of 48.82%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 6. The 30-day standardized yield for the month ended 2/28/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 7. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 8. Effective 7/1/08, the Fund began offering Advisor Class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 7/1/08, a restated figure is used based upon the Funds Class A per- formance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 7/1/08, actual Advisor Class performance is used reflecting all charges and fees applicable to that class. Since 7/1/08 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +26.93% and +4.30%. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, Standard & Poors and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 69 Your Funds Expenses Franklin New Jersey Tax-Free Income Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 70 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 9/1/13 Value 2/28/14 Period* 9/1/132/28/14 Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Class C Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ Advisor Class Act u al $ $ $ Hypothetical (5% ret u r n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.64%; C: 1.19%; and Advisor: 0.54%), multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Annual Report | 71 Franklin Tax-Free Trust Financial Highlights Franklin Double Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.15 $ 12.31 $ 11.12 $ 11.56 $ 10.54 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.52 0.49 0.52 0.52 0.51 Net realized a n d un realized gai n s (losses) (2.44 ) (0.18 ) 1.20 (0.44 ) 1.02 Total from i n vestme n t operatio n s (1.92 ) 0.31 1.72 0.08 1.53 Less distrib u tio n s from n et i n vestme n t i n come (0.51 ) (0.47 ) (0.53 ) (0.52 ) (0.51 ) Net asset val u e, e n d of year $ 9.72 $ 12.15 $ 12.31 $ 11.12 $ 11.56 Total ret u r n d (16.00 )% 2.58 % 15.85 % 0.56 % 14.78 % Ratios to average net assets Expe n ses 0.67 % 0.66 % 0.67 % 0.67 % 0.69 % Net i n vestme n t i n come 4.77 % 3.96 % 4.49 % 4.42 % 4.64 % Supplemental data Net assets, e n d of year (000’s) $ 282,254 $ 601,374 $ 643,529 $ 523,391 $ 507,856 Portfolio t u r n over rate 9.95 % 12.60 % 6.73 % 12.85 % 18.53 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 72 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Double Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.20 $ 12.37 $ 11.17 $ 11.61 $ 10.58 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.46 0.42 0.46 0.45 0.45 Net realized a n d un realized gai n s (losses) (2.44 ) (0.19 ) 1.21 (0.44 ) 1.03 Total from i n vestme n t operatio n s (1.98 ) 0.23 1.67 0.01 1.48 Less distrib u tio n s from n et i n vestme n t i n come (0.45 ) (0.40 ) (0.47 ) (0.45 ) (0.45 ) Net asset val u e, e n d of year $ 9.77 $ 12.20 $ 12.37 $ 11.17 $ 11.61 Total ret u r n d (16.40 )% 1.91 % 15.26 % (0.01 )% 14.21 % Ratios to average net assets Expe n ses 1.23 % 1.21 % 1.22 % 1.22 % 1.24 % Net i n vestme n t i n come 4.21 % 3.41 % 3.94 % 3.87 % 4.09 % Supplemental data Net assets, e n d of year (000’s) $ 51,180 $ 116,050 $ 116,229 $ 95,163 $ 90,262 Portfolio t u r n over rate 9.95 % 12.60 % 6.73 % 12.85 % 18.53 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 73 Franklin Tax-Free Trust Financial Highlights (continued) Franklin Double Tax-Free Income Fund Year Ended February 28, Advisor Class a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d Net realized a n d un realized gai n s (losses) Total from i n vestme n t operatio n s ) Less distrib u tio n s from n et i n vestme n t i n come ) Net asset val u e, e n d of year $ Total ret u r n e )% Ratios to average net assets f Expe n ses % Net i n vestme n t i n come % Supplemental data Net assets, e n d of year (000s) $ Portfolio t u r n over rate % a For the year ended February 29. b For the period July 15, 2009 (effective date) to February 28, 2010. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 74 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Double Tax-Free Income Fund Principal Amount Value Municipal Bonds 95.8% U.S. Territories 95.8% Guam 21.9% G u am Ed u catio n Fi n a n ci n g Fo un datio n COP, 5.00%, 10/01/23 $ 2,500,000 $ 2,526,925 G u am Gover n me n t B u si n ess Privilege Tax Reve nu e, Series A, 5.25%, 1/01/36 5,000,000 5,148,100 5.125%, 1/01/42 20,000,000 20,262,200 G u am Gover n me n t Hotel Occ u pa n cy Tax Reve nu e, Ref un di n g, Series A, 6.50%, 11/01/40 10,380,000 11,151,234 G u am Gover n me n t Limited Obligatio n Reve nu e, Sectio n 30, Series A, 5.625%, 12/01/29 3,850,000 4,030,950 5.75%, 12/01/34 10,430,000 10,778,466 G u am I n ter n atio n al Airport A u thority Reve nu e, Ge n eral, Ref un di n g, Series B, AGMC I n s u red, 5.50%, 10/01/33 2,000,000 2,133,240 5.75%, 10/01/43 3,000,000 3,247,680 G u am Power A u thority Reve nu e, Ref un di n g, Series A, 5.50%, 10/01/40 14,500,000 14,860,180 74,138,975 Puerto Rico 66.3% Childre n ’s Tr u st F un d Tobacco Settleme n t Reve nu e, Asset-Backed, Ref un di n g, 5.50%, 5/15/39 5,000,000 4,520,900 P u erto Rico Commo n wealth Aq u ed u ct a n d Sewer A u thority Reve nu e, se n ior lie n , Series A, 6.00%, 7/01/38 3,100,000 2,346,421 P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A, 5.50%, 7/01/18 2,300,000 1,968,938 Ref un di n g, Series A, 6.00%, 7/01/40 5,000,000 3,955,850 Ref un di n g, Series C, 6.00%, 7/01/39 18,950,000 14,992,861 Series A, 6.00%, 7/01/38 3,000,000 2,381,760 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Highway Reve nu e, Series Y, Pre -Ref un ded, 5.50%, 7/01/36 11,850,000 13,289,538 P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Ref un di n g, Series H, 5.45%, 7/01/35 3,980,000 2,418,367 Ref un di n g, Series N, FGIC I n s u red, 5.25%, 7/01/39 13,000,000 7,793,630 Series K, Pre-Ref un ded, 5.00%, 7/01/40 3,000,000 3,192,540 P u erto Rico Commo n wealth I n frastr u ct u re Fi n a n ci n g A u thority Special Tax Reve nu e, Ref un di n g, Series C, FGIC I n s u red, 5.50%, 7/01/22 6,285,000 4,446,826 Series B, 5.00%, 7/01/37 20,750,000 12,134,185 P u erto Rico Co n ve n tio n Ce n ter District A u thority Hotel Occ u pa n cy Tax Reve nu e, Series A, AMBAC I n s u red, 5.00%, 7/01/31 15,000,000 11,598,750 P u erto Rico Electric Power A u thority Power Reve nu e, Series WW, 5.50%, 7/01/38 4,965,000 3,375,306 Series XX, 5.75%, 7/01/36 15,000,000 10,524,900 Series XX, 5.25%, 7/01/40 20,000,000 13,310,200 P u erto Rico HFAR, Capital F un d Moder n izatio n Program, P u erto Rico P u blic Ho u si n g Projects, 5.125%, 12/01/27 4,750,000 4,758,550 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority Ed u catio n al Facilities Reve nu e, U n iversity Plaza Project, Series A, NATL I n s u red, 5.00%, 7/01/33 5,975,000 4,973,231 Annual Report | 75 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Double Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority I n d u strial Reve nu e, G u ay n abo M un icipal Gover n me n t Ce n ter Project, 5.625%, 7/01/15 $ $ G u ay n abo M un icipal Gover n me n t Ce n ter Project, 5.625%, 7/01/22 G u ay n abo Wareho u se for Emerge n cies Project, Series A, 5.15%, 7/01/19 G u ay n abo Wareho u se for Emerge n cies Project, Series A, 5.20%, 7/01/24 P u erto Rico I n d u strial To u rist Ed u catio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g A u thority Reve nu e, A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.00%, 4/01/21 A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.375%, 12/01/21 A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.00%, 4/01/22 A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.00%, 4/01/27 A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.125%, 4/01/32 A n a G. Me n dez U n iversity System Project, Ref un di n g, 5.375%, 4/01/42 A u xilio M u t u o Obligated Gro u p, Ref un di n g, Series A, 6.00%, 7/01/33 Coge n eratio n Facility, AES P u erto Rico Project, 6.625%, 6/01/26 I n ter America n U n iversity of P u erto Rico Project, NATL I n s u red, 4.375%, 10/01/25 I n ter America n U n iversity of P u erto Rico Project, NATL I n s u red, 4.50%, 10/01/29 I n ter America n U n iversity of P u erto Rico Project, Ref un di n g, 5.00%, 10/01/21 I n ter America n U n iversity of P u erto Rico Project, Ref un di n g, 5.00%, 10/01/31 P u erto Rico I n frastr u ct u re Fi n a n ci n g A u thority Reve nu e, Ports A u thority Project, Series B, 5.00%, 12/15/22 5.25%, 12/15/26 6.00%, 12/15/26 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ref un di n g, Series M, 6.25%, 7/01/21 Ref un di n g, Series P, 6.50%, 7/01/30 Ref un di n g, Series P, 6.75%, 7/01/36 Ref un di n g, Series Q, 5.625%, 7/01/39 Series I, Pre-Ref un ded, 5.25%, 7/01/33 P u erto Rico P u blic Fi n a n ce Corp. Reve nu e, Commo n wealth Appropriatio n , Ref un di n g, Series B, 5.50%, 8/01/31 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, Capital Appreciatio n , first s u bordi n ate, Series A, zero cp n . to 8/01/19, 6.25% thereafter, 8/01/33 first s u bordi n ate, Series A, 6.50%, 8/01/44 Se n ior Series C, 5.25%, 8/01/40 Series A, 5.25%, 8/01/57 U n iversity of P u erto Rico Reve nu e, U n iversity System, Ref un di n g, Series P, 5.00%, 6/01/24 6/01/26 76 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Double Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) U.S. Virgin Islands 7.6% Virgi n Isla n ds PFAR, Virgi n Isla n ds Matchi n g F un d Loa n Note, Diageo Project, Series A, 6.75%, 10/01/37 $ $ Series A, 6.00%, 10/01/39 Virgi n Isla n ds Port A u thority Mari n e Reve nu e, Series A, AGMC I n s u red, 5.00%, 9/01/23 Total Municipal Bonds (Cost $390,744,212) 95.8% Other Assets, less Liabilities 4.2% Net Assets 100.0% $ See Abbreviations on page 200. Annual Report | The accompanying notes are an integral part of these financial statements. | 77 Franklin Tax-Free Trust Financial Highlights Franklin Federal Intermediate-Term Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.59 $ 12.39 $ 11.43 $ 11.59 $ 10.99 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.34 0.34 0.38 0.40 0.43 Net realized a n d un realized gai n s (losses) (0.38 ) 0.19 0.97 (0.15 ) 0.61 Total from i n vestme n t operatio n s (0.04 ) 0.53 1.35 0.25 1.04 Less distrib u tio n s from n et i n vestme n t i n come (0.34 ) (0.33 ) (0.39 ) (0.41 ) (0.44 ) Net asset val u e, e n d of year $ 12.21 $ 12.59 $ 12.39 $ 11.43 $ 11.59 Total ret u r n d (0.29 )% 4.35 % 12.02 % 2.12 % 9.61 % Ratios to average net assets Expe n ses 0.65 % 0.65 % 0.66 % 0.66 % 0.67 % Net i n vestme n t i n come 2.81 % 2.71 % 3.23 % 3.45 % 3.76 % Supplemental data Net assets, e n d of year (000’s) $ 1,747,118 $ 2,252,973 $ 1,832,750 $ 1,492,832 $ 1,390,805 Portfolio t u r n over rate 9.30 % 1.81 % 6.01 % 10.11 % 3.68 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 78 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.62 $ 12.42 $ 11.46 $ 11.61 $ 11.01 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.27 0.27 0.32 0.34 0.36 Net realized a n d un realized gai n s (losses) (0.38 ) 0.19 0.97 (0.15 ) 0.61 Total from i n vestme n t operatio n s (0.11 ) 0.46 1.29 0.19 0.97 Less distrib u tio n s from n et i n vestme n t i n come (0.27 ) (0.26 ) (0.33 ) (0.34 ) (0.37 ) Net asset val u e, e n d of year $ 12.24 $ 12.62 $ 12.42 $ 11.46 $ 11.61 Total ret u r n d (0.83 )% 3.77 % 11.38 % 1.63 % 8.98 % Ratios to average net assets Expe n ses 1.20 % 1.20 % 1.21 % 1.21 % 1.22 % Net i n vestme n t i n come 2.26 % 2.16 % 2.68 % 2.90 % 3.21 % Supplemental data Net assets, e n d of year (000’s) $ 453,176 $ 548,013 $ 445,913 $ 357,180 $ 257,249 Portfolio t u r n over rate 9.30 % 1.81 % 6.01 % 10.11 % 3.68 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 79 Franklin Tax-Free Trust Financial Highlights (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Year Ended February 28, Advisor Class a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 12.61 $ 12.41 $ 11.45 $ 11.60 $ 11.00 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.36 0.35 0.40 0.41 0.44 Net realized a n d un realized gai n s (losses) (0.38 ) 0.20 0.96 (0.14 ) 0.61 Total from i n vestme n t operatio n s (0.02 ) 0.55 1.36 0.27 1.05 Less distrib u tio n s from n et i n vestme n t i n come (0.35 ) (0.35 ) (0.40 ) (0.42 ) (0.45 ) Net asset val u e, e n d of year $ 12.24 $ 12.61 $ 12.41 $ 11.45 $ 11.60 Total ret u r n (0.11 )% 4.45 % 12.10 % 2.30 % 9.70 % Ratios to average net assets Expe n ses 0.55 % 0.55 % 0.56 % 0.56 % 0.57 % Net i n vestme n t i n come 2.91 % 2.81 % 3.33 % 3.55 % 3.86 % Supplemental data Net assets, e n d of year (000’s) $ 1,798,459 $ 1,146,322 $ 792,857 $ 435,837 $ 144,745 Portfolio t u r n over rate 9.30 % 1.81 % 6.01 % 10.11 % 3.68 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. 80 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 88.2% Alabama 2.1% Alabama State P u blic School a n d College A u thority Reve nu e, Capital Improveme n t, Ref un di n g, Series A, 5.00%, 5/01/19 $ 7,750,000 $ 9,200,800 Chatom IDB G u lf Opport un ity Zo n e Reve nu e, PowerSo u th E n ergy Cooperative, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 8/01/20 3,535,000 4,114,104 8/01/21 3,535,000 4,068,573 8/01/22 3,535,000 4,001,337 East Alabama Health Care A u thority Health Care Facilities Reve nu e, Ma n datory P u t 9/01/18, Series A, 5.25%, 9/01/36 10,000,000 11,129,400 Series B, 5.50%, 9/01/33 13,500,000 15,258,510 H un tsville Health Care A u thority Reve nu e, Series A, NATL I n s u red, Pre-Ref un ded, 5.00%, 6/01/17 2,900,000 3,071,390 Jefferso n Co un ty GO, Capital Improveme n t wts., Series A, NATL I n s u red, 5.00%, 4/01/17 2,195,000 2,174,213 Jefferso n Co un ty Reve nu e, Limited Obligatio n School wts., Series A, 5.25%, 1/01/16 2,000,000 2,015,360 Shelby Co un ty Board of Ed u catio n Reve nu e, Capital O u tlay School wts., 5.00%, 2/01/22 5,250,000 5,963,475 2/01/23 5,520,000 6,214,802 2/01/24 5,055,000 5,674,541 2/01/25 5,920,000 6,594,762 U n iversity of Alabama Ge n eral Reve nu e, Series A, NATL I n s u red, Pre-Ref un ded, 5.00%, 7/01/15 4,070,000 4,131,945 83,613,212 Alaska 0.1% Mata nu ska-S u sit n a Boro u gh Lease Reve nu e, Goose Creek Correctio n al Ce n ter Project, Ass u red G u ara n ty, 5.00%, 9/01/19 3,650,000 4,329,156 Arizona 4.8% Arizo n a Health Facilities A u thority Reve nu e, Ba nn er Health, Series A, 5.00%, 1/01/22 8,000,000 8,747,440 Series D, 5.50%, 1/01/22 5,000,000 5,503,050 Series D, 5.00%, 1/01/23 5,000,000 5,390,250 Arizo n a School Facilities Board COP, 5.25%, 9/01/19 10,000,000 11,509,300 Ref un di n g, Series A-3, Ass u red G u ara n ty, 5.00%, 9/01/19 16,185,000 18,706,299 Arizo n a State Board of Rege n ts Arizo n a State U n iversity System Reve nu e, Series C, 5.75%, 7/01/20 500,000 586,765 7/01/21 500,000 586,080 Arizo n a State COP, Departme n t of Admi n istratio n , Series A, AGMC I n s u red, 5.00%, 10/01/19 5,650,000 6,594,623 Series A, AGMC I n s u red, 5.25%, 10/01/21 10,000,000 11,540,000 Series A, AGMC I n s u red, 5.25%, 10/01/22 40,910,000 46,612,854 Series B, AGMC I n s u red, 5.00%, 10/01/20 14,860,000 16,958,678 Arizo n a State Health Facilities A u thority Hospital Reve nu e, Phoe n ix Childre n ’s Hospital, Ref un di n g, Series A, 5.00%, 2/01/27 6,000,000 6,357,120 Arizo n a State Tra n sportatio n Board Highway Reve nu e, S u bordi n ated, Ref un di n g, Series A, 5.00%, 7/01/24 5,000,000 5,795,200 7/01/25 5,000,000 5,759,250 Annual Report | 81 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Arizona (continued) Arizo n a State U n iversity COP, Research I n frastr u ct u re Projects, AMBAC I n s u red, Pre-Ref un ded, 5.25%, 9/01/16 $ $ Gle n dale IDA Hospital Reve nu e, Joh n C. Li n col n Health Network, Ref un di n g, Series B, 5.00%, 12/01/18 Maricopa Co un ty Hospital Reve nu e, S un Health Corp., Pre-Ref un ded, 5.00%, 4/01/18 Phoe n ix Civic Improveme n t Corp. Airport Reve nu e, j un ior lie n , Series A, 5.00%, 7/01/19 7/01/20 7/01/21 Pima Co un ty Sewer System Reve nu e, Series A, AGMC I n s u red, 5.00%, 7/01/24 Series B, 5.00%, 7/01/24 Series B, 5.00%, 7/01/25 Scottsdale IDA Hospital Reve nu e, Scottsdale Healthcare, Ref un di n g, Series A, 5.00%, 9/01/21 Tempe IDA Lease Reve nu e, State U n iversity Fo un datio n , AMBAC I n s u red, 4.00%, 7/01/15 7/01/16 U n iversity Medical Ce n ter Corp. Hospital Reve nu e, T u cso n , 6.00%, 7/01/24 Arkansas 0.2% Arka n sas State Developme n t Fi n a n ce A u thority Reve nu e, State Age n cies Facilities, Arka n sas Departme n t of Correctio n Project, Series B, AGMC I n s u red, Pre-Ref un ded, 5.00%, 11/01/17 11/01/19 Fort Smith Sales a n d Use Tax Reve nu e, Ref un di n g a n d Improveme n t, 5.00%, 5/01/23 California 10.0% Califor n ia Health Facilities Fi n a n ci n g A u thority Reve nu e, Catholic Healthcare West, Series L, 5.125%, 7/01/22 Provide n ce Health a n d Services, Series C, 6.00%, 10/01/18 Scripps Health, Series A, 5.00%, 10/01/21 Califor n ia State GO, Ref un di n g, 5.00%, 8/01/21 Ref un di n g, 5.25%, 9/01/25 Ref un di n g, 5.00%, 10/01/25 Vario u s P u rpose, 5.50%, 4/01/21 Vario u s P u rpose, 5.25%, 10/01/23 Vario u s P u rpose, 5.25%, 10/01/24 Vario u s P u rpose, 5.25%, 10/01/25 Vario u s P u rpose, XLCA I n s u red, 5.00%, 11/01/22 Califor n ia State Health Facilities Fi n a n ci n g A u thority Reve nu e, S u tter Health, Ref un di n g, Series B, 5.00%, 8/15/22 5.25%, 8/15/23 82 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia State P u blic Works Board Lease Reve nu e, Vario u s Capital Projects, Series A, 5.00%, 10/01/20 $ $ Series A, 5.25%, 10/01/22 Series A, 5.25%, 10/01/23 Series A, 5.25%, 10/01/24 Series A, 5.25%, 10/01/25 Series G, S u b Series G-1, 5.25%, 10/01/18 Series G, S u b Series G-1, 5.25%, 10/01/19 Series G, S u b Series G-1, 5.00%, 10/01/21 Series I, 5.00%, 11/01/18 Series I, 5.25%, 11/01/20 Califor n ia Statewide CDA Reve nu e, E n loe Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.25%, 8/15/19 E n loe Medical Ce n ter, Series A, Califor n ia Mortgage I n s u red, 5.375%, 8/15/20 S u tter Health, Ref un di n g, Series A, 5.25%, 8/15/24 El Dorado Irrigatio n District COP, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 8/01/22 5.25%, 8/01/23 Livermore-Amador Valley Water Ma n ageme n t Age n cy Sewer Reve nu e, Ref un di n g, 5.00%, 8/01/24 8/01/25 Los A n geles Departme n t of Water a n d Power Reve nu e, Power System, Ref un di n g, Series A, 5.00%, 7/01/26 Series B, 5.25%, 7/01/24 Los A n geles M un icipal Improveme n t Corp. Lease Reve nu e, Capital Eq u ipme n t, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 4/01/17 5.25%, 4/01/18 5.25%, 4/01/19 Los A n geles USD, GO, Electio n of 2004, Series F, FGIC I n s u red, 5.00%, 7/01/24 Electio n of 2005, Series F, 5.00%, 7/01/22 Ora n ge Co un ty Airport Reve nu e, 5.00%, 7/01/20 7/01/21 Sa n Diego Comm un ity College District GO, Ref un di n g, 5.00%, 8/01/25 Sa n Fra n cisco City a n d Co un ty COP, M u ltiple Capital Improveme n t Projects, Series A, 5.00%, 4/01/25 5.25%, 4/01/26 Sa n Joaq u i n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve nu e, Capital Appreciatio n , Ref un di n g, Series A, 5.65%, 1/15/17 Sa n Jose RDA Tax Allocatio n , Merged Area, Ref un di n g, Series D, Ass u red G u ara n ty, 5.00%, 8/01/21 8/01/22 T u lare Joi n t UHSD, GO, Electio n of 2004, Series A, NATL I n s u red, 5.00%, 8/01/16 Annual Report | 83 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) T u ol u m n e Wi n d Project A u thority Reve nu e, T u ol u m n e Co. Project, Series A, 5.25%, 1/01/23 $ $ Val Verde USD, COP, Ce n tralized S u pport Services a n d District Office Facilities Project, FGIC I n s u red, ETM, 5.00%, 1/01/15 Colorado 1.9% Adams Co un ty PCR, P u blic Service Co. of Colorado Project, Ref un di n g, Series A, NATL I n s u red, 4.375%, 9/01/17 De n ver City a n d Co un ty Airport System Reve nu e, S u bordi n ate, Series B, 5.25%, 11/15/26 11/15/27 De n ver City a n d Co un ty Excise Tax Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 9/01/20 E-470 P u blic Highway A u thority Se n ior Reve nu e, Series D, S u b Series D-1, NATL I n s u red, 5.50%, 9/01/24 P u blic A u thority for Colorado E n ergy Nat u ral Gas P u rchase Reve nu e, 5.75%, 11/15/18 Regio n al Tra n sportatio n District COP, Ref un di n g, Series A, 5.00%, 6/01/26 Regio n al Tra n sportatio n District Sales Tax Reve nu e, FasTracks Project, Series A, 5.00%, 11/01/25 Connecticut 0.9% Co nn ectic u t State GO, Series E, 5.00%, 8/15/25 8/15/26 Florida 8.3% Broward Co un ty School Board COP, Master Lease P u rchase Agreeme n t, Series A, AGMC I n s u red, 5.00%, 7/01/16 Broward Co un ty Water a n d Sewer Utility Reve nu e, Ref un di n g, Series B, 5.00%, 10/01/24 10/01/25 Citize n s Property I n s u ra n ce Corp. Reve nu e, High-Risk Acco un t, se n ior sec u red, Series A-1, 5.00%, 6/01/16 5.25%, 6/01/17 6.00%, 6/01/17 Collier Co un ty School Board COP, Master Lease Program, AGMC I n s u red, 5.00%, 2/15/22 Hillsboro u gh Co un ty Capacity Assessme n t Special Assessme n t Reve nu e, NATL RE, FGIC I n s u red, 5.00%, 3/01/19 Hillsboro u gh Co un ty IDA, PCR, Tampa Electric Co. Project, Series A, 5.65%, 5/15/18 Jackso n ville Capital Improveme n t Reve nu e, Ref un di n g, 5.00%, 10/01/25 10/01/26 Jackso n ville Sales Tax Reve nu e, Better Jackso n ville, Ref un di n g, Series A, 5.00%, 10/01/28 84 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Florida (continued) Leo n Co un ty School District Sales Tax Reve nu e, 5.00%, 9/01/25 $ 6,040,000 $ 7,025,668 Miami-Dade Co un ty Aviatio n Reve nu e, Miami I n ter n atio n al Airport, Ref un di n g, Series A, 4.25%, 10/01/18 6,920,000 7,810,120 4.50%, 10/01/19 4,805,000 5,492,595 5.00%, 10/01/21 5,000,000 5,707,600 5.00%, 10/01/22 5,890,000 6,598,979 5.25%, 10/01/23 4,875,000 5,478,379 Miami-Dade Co un ty School Board COP, Master Lease P u rchase Agreeme n t, Series A, Ass u red G u ara n ty, 5.00%, 2/01/23 12,115,000 13,346,005 Miami -Dade Co un ty Tra n sit System Sales S u rtax Reve nu e, 5.00%, 7/01/24 2,250,000 2,577,352 7/01/25 3,000,000 3,408,090 7/01/26 4,000,000 4,478,800 7/01/27 4,000,000 4,445,000 Miami -Dade Co un ty Water a n d Sewer System Reve nu e, Ref un di n g, Series B, 5.00%, 10/01/27 15,000,000 16,803,450 Ora n ge Co un ty School Board COP, Master Lease P u rchase Agreeme n t, Series B, NATL RE, FGIC I n s u red, 5.00%, 8/01/18 5,150,000 5,674,682 8/01/19 5,985,000 6,588,707 Orla n do Utilities Commissio n Utility System Reve nu e, Ref un di n g, Series A, 5.00%, 10/01/23 4,000,000 4,763,960 10/01/24 2,405,000 2,874,071 10/01/25 2,000,000 2,386,440 Orla n do-Ora n ge Co un ty Expressway A u thority Reve nu e, Ref un di n g, AGMC I n s u red, 5.00%, 7/01/24 9,355,000 10,738,324 Series B, AGMC I n s u red, 5.00%, 7/01/22 7,500,000 8,851,275 Series B, AGMC I n s u red, 5.00%, 7/01/23 10,000,000 11,784,700 Series B, AGMC I n s u red, 5.00%, 7/01/24 14,650,000 17,029,746 Palm Beach Co un ty School Board COP, Master Lease P u rchase Agreeme n t, Series E, NATL I n s u red, 5.00%, 8/01/21 6,060,000 6,672,363 Palm Beach Co un ty Solid Waste A u thority Reve nu e, Ref un di n g, 5.00%, 10/01/23 17,290,000 19,983,782 Palm Beach Co un ty Water a n d Sewer Reve nu e, Ref un di n g, 5.00%, 10/01/24 700,000 836,955 10/01/25 1,690,000 2,009,647 10/01/26 1,250,000 1,473,738 10/01/27 2,150,000 2,507,373 10/01/28 1,240,000 1,433,824 Pasco Co un ty Solid Waste Disposal a n d Reso u rce Recovery System Reve nu e, Series D, AGMC I n s u red, 5.00%, 10/01/22 9,490,000 10,253,850 10/01/24 10,455,000 11,258,989 So u th Miami Health Facilities A u thority Hospital Reve nu e, Baptist Health So u th Florida Obligated Gro u p, 5.00%, 8/15/19 5,000,000 5,601,400 331,804,128 Annual Report | 85 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Georgia 0.9% Atla n ta Tax Allocatio n , Atla n tic Statio n Project, Ref un di n g, Ass u red G u ara n ty, 5.25%, 12/01/20 $ $ 12/01/21 Atla n ta Water a n d Wastewater Reve nu e, Ref un di n g, Series B, AGMC I n s u red, 5.00%, 11/01/20 11/01/21 Georgia State M un icipal Electric A u thority Reve nu e, Project O n e, S u bordi n ated, Series B, 5.00%, 1/01/20 So u th Georgia Gover n me n tal Services A u thority Reve nu e, Telecomm un icatio n s/Cable Systems Projects, NATL RE, FGIC I n s u red, 5.00%, 1/01/16 Illinois 4.8% Chicago Board of Ed u catio n GO, Dedicated Reve nu es, Ref un di n g, Series B, AMBAC I n s u red, 5.00%, 12/01/21 Chicago GO, Project a n d Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/20 AMBAC I n s u red, 5.00%, 1/01/21 Chicago OHare I n ter n atio n al Airport Reve nu e, Ge n eral, third lie n , Ref un di n g, Series B, AGMC I n s u red, 5.00%, 1/01/18 Ref un di n g, Series B, AGMC I n s u red, 5.00%, 1/01/20 Series C, AGMC I n s u red, 5.25%, 1/01/22 Chicago Tra n sit A u thority Capital Gra n t Receipts Reve nu e, Federal Tra n sit Admi n istratio n Sectio n 5307, Ref un di n g, AGMC I n s u red, 5.25%, 6/01/25 Cook Co un ty GO, Ref un di n g, Series A, 5.25%, 11/15/22 Illi n ois State Fi n a n ce A u thority Reve nu e, R u sh U n iversity Medical Ce n ter Obligated Gro u p, Series A, 6.75%, 11/01/24 Illi n ois State GO, 5.00%, 2/01/26 5.50%, 7/01/26 Ref un di n g, AGMC I n s u red, 5.00%, 1/01/19 Series A, AGMC I n s u red, 5.00%, 4/01/25 Illi n ois State Sales Tax Reve nu e, B u ild Illi n ois, J un ior Obligatio n , Ref un di n g, 5.00%, 6/15/26 Metropolita n Pier a n d Expositio n A u thority Reve nu e, McCormick Place Expa n sio n Project, Ref un di n g, Series B, 5.00%, 12/15/22 12/15/22 6/15/23 So u thwester n Illi n ois Developme n t A u thority Reve nu e, Local Gover n me n t Program, Edwardsville Comm un ity U n it School District No. 7 Project, AGMC I n s u red, 5.00%, 12/01/19 Kentucky 0.7% Ke n t u cky Asset/Liability Commissio n Age n cy F un d Reve nu e, Project Notes, Federal Highway Tr u st, First Series A, 5.00%, 9/01/20 Ke n t u cky State Property a n d B u ildi n gs Commissio n Reve nu es, Project No. 87, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 3/01/23 86 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Kentucky (continued) Ke n t u cky State T u r n pike A u thority Eco n omic Developme n t Road Reve nu e, 5.00%, 7/01/22 $ 1,000,000 $ 1,148,540 Lo u isville a n d Jefferso n Co un ty Metropolita n Sewer District Sewer a n d Drai n age System Reve nu e, Ref un di n g, Series A, 5.00%, 5/15/24 7,000,000 8,012,130 28,299,540 Louisiana 1.4% Jefferso n Sales Tax District Special Sales Tax Reve nu e, Parish of Jefferso n , Ref un di n g, Series B, Ass u red G u ara n ty, 5.00%, 12/01/21 15,000,000 17,234,850 Lo u isia n a State Citize n s Property I n s u ra n ce Corp. Assessme n t Reve nu e, Series B, AMBAC I n s u red, 5.00%, 6/01/19 20,000,000 21,743,200 New Orlea n s Aviatio n Board Reve nu e, Restr u ct u ri n g GARB, Ref un di n g, Series A-1, Ass u red G u ara n ty, 6.00%, 1/01/23 2,000,000 2,242,600 New Orlea n s GO, P u blic Improveme n t, Radia n I n s u red, Series A, 5.00%, 12/01/25 7,915,000 8,315,974 Orlea n s Parish Parishwide School District GO, Ref un di n g, AGMC I n s u red, 5.00%, 9/01/18 5,000,000 5,682,350 55,218,974 Maryland 0.3% Maryla n d State EDC St u de n t Ho u si n g Reve nu e, U n iversity of Maryla n d College Park Projects, Ref un di n g, Ass u red G u ara n ty, 5.00%, 6/01/19 1,445,000 1,535,804 6/01/20 1,000,000 1,061,040 Maryla n d State Health a n d Higher Ed u catio n al Facilities A u thority Reve nu e, Pe n i n s u la Regio n al Medical Ce n ter Iss u e, 5.00%, 7/01/18 1,600,000 1,736,496 Pe n i n s u la Regio n al Medical Ce n ter Iss u e, 5.00%, 7/01/19 1,430,000 1,540,711 Pe n i n s u la Regio n al Medical Ce n ter Iss u e, 5.00%, 7/01/20 1,000,000 1,067,710 Washi n gto n Co un ty Hospital Iss u e, 5.25%, 1/01/22 1,000,000 1,048,540 Washi n gto n Co un ty Hospital Iss u e, 5.25%, 1/01/23 1,250,000 1,302,550 Wester n Maryla n d Health System Iss u e, Ref un di n g, Series A, NATL I n s u red, 5.00%, 1/01/19 2,920,000 3,155,819 12,448,670 Massachusetts 1.8% Massach u setts State Departme n t of Tra n sportatio n Metropolita n Highway System Reve nu e, Commo n wealth Co n tract Assista n ce Sec u red, S u bordi n ated, Series B, 5.00%, 1/01/20 5,000,000 5,877,500 Se n ior, Ref un di n g, Series B, 5.00%, 1/01/17 5,000,000 5,590,800 Se n ior, Ref un di n g, Series B, 5.00%, 1/01/18 5,000,000 5,756,250 Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, CareGro u p Iss u e, Capital Asset Program, Series B-2, NATL I n s u red, 5.375%, 2/01/26 1,720,000 1,891,088 Massach u setts State School B u ildi n g A u thority Dedicated Sales Tax Reve nu e, Se n ior, Ref un di n g, Series A, 5.00%, 8/15/25 10,975,000 12,896,723 Series A, 5.00%, 8/15/26 7,000,000 8,168,090 Series B, 5.00%, 8/15/27 6,000,000 6,913,380 Massach u setts State Water Poll u tio n Abateme n t Tr u st Reve nu e, State Revolvi n g F un d, Series 17, S u b Series 17A, 5.00%, 2/01/24 9,380,000 11,324,849 2/01/25 9,750,000 11,573,738 69,992,418 Annual Report | 87 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Michigan 3.6% Detroit GO, Distrib u table State Aid, 5.00%, 11/01/19 $ 6,775,000 $ 7,445,183 Distrib u table State Aid, 5.00%, 11/01/20 6,000,000 6,537,420 Series A-1, NATL I n s u red, 5.00%, 4/01/19 5,000,000 4,775,700 Series B, AGMC I n s u red, 5.00%, 4/01/18 2,635,000 2,572,419 Series B, AGMC I n s u red, 5.00%, 4/01/19 2,515,000 2,443,649 Michiga n M un icipal Bo n d A u thority Reve nu e, Local Gover n me n t Loa n Program, Gro u p A, Ref un di n g, Series B, AMBAC I n s u red, 5.00%, 12/01/17 1,000,000 1,024,540 12/01/18 1,000,000 1,019,980 Michiga n State Fi n a n ce A u thority Reve nu e, School District of the City of Detroit, Ref un di n g, 5.25%, 6/01/17 10,640,000 11,718,896 School District of the City of Detroit, Ref un di n g, 5.50%, 6/01/21 6,000,000 6,755,520 State Revolvi n g F un d, Clea n Water, 5.00%, 10/01/24 5,000,000 5,812,350 State Revolvi n g F un d, Clea n Water, S u bordi n ate, Ref un di n g, 5.00%, 10/01/24 7,000,000 8,137,290 Michiga n State GO, School Loa n , Ref un di n g, Series A, 5.25%, 11/01/22 10,000,000 11,423,300 Michiga n State HDA, SFMR, Series A, 5.00%, 12/01/19 410,000 429,578 Michiga n State Hospital Fi n a n ce A u thority Reve nu e, Tri n ity Health Credit Gro u p, Ma n datory P u t 12/01/17, Ref un di n g, Series A, 6.00%, 12/01/34 10,000,000 11,721,600 Ref un di n g, Series MI, 5.00%, 12/01/24 8,000,000 8,864,080 Michiga n State Reve nu e, Gra n t A n ticipatio n Bo n ds, AGMC I n s u red, 5.25%, 9/15/20 7,500,000 8,529,375 Michiga n State Strategic F un d Limited Obligatio n Reve nu e, Detroit Ediso n Co. Exempt Facilities Project, Ma n datory P u t 8/01/16, Ref un di n g, Series ET, S u b Series ET-2, 5.50%, 8/01/29 7,000,000 7,711,550 Michiga n Ho u se of Represe n tatives Facilities, Series A, Ass u red G u ara n ty, 5.25%, 10/15/22 4,000,000 4,373,920 Michiga n Ho u se of Represe n tatives Facilities, Series A, Ass u red G u ara n ty, 5.25%, 10/15/23 1,000,000 1,087,650 Royal Oak Hospital Fi n a n ce A u thority Hospital Reve nu e, William Bea u mo n t Hospital Obligated Gro u p, Ref un di n g, Series V, 6.25%, 9/01/14 3,000,000 3,083,520 So u th Lyo n Comm un ity Schools GO, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 5/01/16 3,040,000 3,331,536 Way n e State U n iversity Reve nu e, Ref un di n g, Series A, 5.00%, 11/15/18 4,265,000 4,934,946 11/15/19 5,210,000 6,050,165 11/15/20 5,255,000 5,900,577 Way n e -Westla n d Comm un ity Schools GO, Ref un di n g, AGMC I n s u red, 5.00%, 5/01/16 2,825,000 2,907,518 Wya n dotte Electric System Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 10/01/17 3,955,000 4,411,288 143,003,550 Minnesota 0.5% Mi nn esota Agric u lt u ral a n d Eco n omic Developme n t Board Reve nu e, Health Care Facilities, Esse n tia Health Obligated Gro u p, Series C-1, Ass u red G u ara n ty, 5.00%, 2/15/21 4,165,000 4,712,198 5.00%, 2/15/22 5,570,000 6,207,598 5.25%, 2/15/23 5,000,000 5,616,950 Mi nn esota State Ge n eral F un d Reve nu e, Appropriatio n , Ref un di n g, Series A, 5.00%, 3/01/25 1,925,000 2,229,265 18,766,011 88 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Missouri 0.6% Ha nn ibal IDA Health Facilities Reve nu e, Ha nn ibal Regio n al Hospital, Ref un di n g, 5.00%, 3/01/19 $ 1,675,000 $ 1,724,480 Jackso n Co un ty Reorga n ized School District No. 7 Lee’s S u mmit GO, School B u ildi n g, NATL I n s u red, 5.00%, 3/01/16 2,000,000 2,000,000 Misso u ri Joi n t M un icipal Electric Utility Commissio n Power Project Reve nu e, Pl u m Poi n t Project, NATL I n s u red, 5.00%, 1/01/17 1,500,000 1,595,955 1/01/19 1,000,000 1,053,210 Spri n gfield P u blic Utility Reve nu e, NATL RE, FGIC I n s u red, 4.50%, 8/01/21 15,245,000 16,209,551 22,583,196 Nevada 1.3% Clark Co un ty Airport Reve nu e, System, s u b. lie n , Series C, AGMC I n s u red, 5.00%, 7/01/22 5,000,000 5,729,100 7/01/23 15,000,000 17,098,050 Clark Co un ty School District GO, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 4.50%, 6/15/19 5,000,000 5,615,550 Clark Co un ty Water Reclamatio n District GO, Series A, 5.25%, 7/01/21 3,435,000 3,910,232 Series A, 5.25%, 7/01/22 3,120,000 3,534,991 Series B, 5.25%, 7/01/21 3,430,000 3,904,541 Series B, 5.25%, 7/01/22 3,615,000 4,095,831 Washoe Co un ty School District GO, Ref un di n g, Series A, 5.00%, 6/01/25 6,130,000 6,880,802 50,769,097 New Hampshire 0.2% Ma n chester GARB, Series A, AGMC I n s u red, 5.00%, 1/01/25 7,930,000 8,568,286 New Jersey 8.0% H u dso n Co un ty Improveme n t A u thority Facility Lease Reve nu e, H u dso n Co un ty Lease Project, Ref un di n g, AGMC I n s u red, 5.375%, 10/01/22 5,220,000 6,006,028 10/01/23 5,375,000 6,160,341 10/01/24 2,050,000 2,367,545 New Jersey EDA Reve nu e, School Facilities Co n str u ctio n , Ref un di n g, Series DD-1, 5.00%, 12/15/18 20,000,000 23,427,000 Series EE, 5.25%, 9/01/24 12,210,000 13,930,511 New Jersey Health Care Facilities Fi n a n ci n g A u thority Reve nu e, Bar n abas Health Iss u e, Ref un di n g, Series A, 5.00%, 7/01/20 10,000,000 11,453,300 7/01/21 20,535,000 23,506,414 New Jersey State COP, Eq u ipme n t Lease P u rchase Agreeme n t, Series A, 5.25%, 6/15/22 10,000,000 11,256,600 5.25%, 6/15/23 17,945,000 20,089,248 AMBAC I n s u red, 5.00%, 6/15/17 5,000,000 5,059,900 New Jersey State Ed u catio n al Facilities A u thority Reve nu e, Kea n U n iversity Iss u e, Ref un di n g, Series A, 5.00%, 9/01/21 6,000,000 6,840,840 New Jersey State Higher Ed u catio n Assista n ce A u thority St u de n t Loa n Reve nu e, Ref un di n g, Series 1A, 5.00%, 12/01/17 3,250,000 3,698,500 Ref un di n g, Series 1A, 5.25%, 12/01/19 2,500,000 2,892,400 Annual Report | 89 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey State Higher Ed u catio n Assista n ce A u thority St u de n t Loa n Reve nu e, (co n ti nu ed) Ref un di n g, Series 1A, 4.75%, 12/01/21 $ 6,375,000 $ 6,894,945 Ref un di n g, Series 1A, 4.75%, 12/01/22 8,500,000 9,064,485 Series A, 5.375%, 6/01/24 15,000,000 16,104,450 New Jersey State Tra n sportatio n Tr u st F un d A u thority Reve nu e, Tra n sportatio n Program, Series AA, AGMC I n s u red, 5.00%, 6/15/26 26,650,000 29,865,855 Tra n sportatio n System, Ref un di n g, Series A, 5.25%, 12/15/21 10,000,000 11,955,900 Tra n sportatio n System, Ref un di n g, Series A, 5.50%, 12/15/22 25,000,000 30,090,250 Tra n sportatio n System, Ref un di n g, Series A, Ass u red G u ara n ty, 5.50%, 12/15/22 11,465,000 13,799,389 Tra n sportatio n System, Series D, AGMC I n s u red, Pre-Ref un ded, 5.00%, 6/15/19 5,630,000 5,973,205 New Jersey State T u r n pike A u thority T u r n pike Reve nu e, Series H, 5.00%, 1/01/20 10,000,000 11,521,400 1/01/21 20,000,000 22,685,400 R u tgers State U n iversity GO, Ref un di n g, Series J, 5.00%, 5/01/26 5,000,000 5,808,250 Ref un di n g, Series J, 5.00%, 5/01/27 10,830,000 12,458,832 Series L, 5.00%, 5/01/27 5,270,000 6,062,608 318,973,596 New York 9.6% Erie Co un ty IDA School Facility Reve nu e, City School District of the City of B u ffalo Project, Ref un di n g, 5.00%, 5/01/23 6,235,000 7,204,168 Ref un di n g, 5.00%, 5/01/24 8,000,000 9,155,840 Series A, 5.00%, 5/01/22 14,840,000 16,715,479 Series A, AGMC I n s u red, 5.75%, 5/01/22 5,000,000 5,716,000 Lo n g Isla n d Power A u thority Electric System Reve nu e, Ge n eral, Ref un di n g, Series B, 5.00%, 9/01/26 5,000,000 5,481,250 Ref un di n g, Series E, NATL RE, FGIC I n s u red, 5.00%, 12/01/18 8,500,000 9,312,005 Series A, NATL RE, FGIC I n s u red, Pre-Ref un ded, 5.00%, 12/01/19 7,000,000 7,733,530 MTA Reve nu e, Tra n sportatio n , Ref un di n g, Series F, 5.00%, 11/15/15 1,250,000 1,351,438 Ref un di n g, Series F, 5.00%, 11/15/26 25,000,000 27,848,500 Series A, 5.00%, 11/15/27 3,500,000 3,880,485 Series A, AGMC I n s u red, 5.00%, 11/15/20 5,000,000 5,640,000 Series A, AGMC I n s u red, 5.50%, 11/15/20 4,365,000 5,293,261 Series C, 5.00%, 11/15/16 1,150,000 1,291,289 Series C, 5.75%, 11/15/18 15,000,000 16,884,150 Nassa u Co un ty Local Eco n omic Assista n ce a n d FICO Reve nu e, Catholic Health Services of Lo n g Isla n d Obligated Gro u p Project, Ref un di n g, 5.00%, 7/01/21 9,000,000 10,093,320 New York City GO, Fiscal 2008, Ref un di n g, Series G, 5.00%, 8/01/21 7,000,000 7,915,040 Fiscal 2008, Series D, 5.00%, 12/01/21 5,000,000 5,716,250 Fiscal 2012, Ref un di n g, Series I, 5.00%, 8/01/24 11,420,000 13,151,272 Fiscal 2013, Series I, 5.00%, 8/01/24 10,200,000 11,906,256 Ref un di n g, Series D, 5.00%, 8/01/27 10,000,000 11,302,200 Ref un di n g, Series G, 5.00%, 8/01/22 8,000,000 9,461,040 Ref un di n g, Series G, 5.00%, 8/01/23 6,860,000 8,112,636 90 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New York (continued) New York City GO, (co n ti nu ed) Series F, 4.75%, 1/15/16 $ $ Series H, 5.00%, 8/01/16 Series H, 5.00%, 8/01/17 Series H, Pre-Ref un ded, 5.00%, 8/01/16 Series H, Pre-Ref un ded, 5.00%, 8/01/17 Series J, S u b Series J-1, AGMC I n s u red, 5.00%, 6/01/20 Series J, S u b Series J-1, AGMC I n s u red, Pre-Ref un ded, 5.00%, 6/01/20 Series O, 5.00%, 6/01/19 Series O, Pre-Ref un ded, 5.00%, 6/01/19 New York City Tra n sitio n al Fi n a n ce A u thority B u ildi n g Aid Reve nu e, Fiscal 2009, Series S-3, 5.00%, 1/15/23 Series S-4, 5.00%, 1/15/21 New York City Tra n sitio n al Fi n a n ce A u thority Reve nu e, F u t u re Tax Sec u red, S u bordi n ate, Fiscal 2003, Ref un di n g, S u b Series A-1, 5.00%, 11/01/23 Fiscal 2011, Series C, 5.00%, 11/01/23 Series C, 5.00%, 11/01/24 New York State Dormitory A u thority Lease Reve nu e, Third Ge n eral Resol u tio n , State U n iversity Ed u catio n al Facilities Iss u e, Ref un di n g, Series A, 5.00%, 5/15/24 New York State Dormitory A u thority Reve nu es, No n -State S u pported Debt, School Districts Reve nu e, Bo n d Fi n a n ci n g Program, Series A, Ass u red G u ara n ty, 5.00%, 10/01/24 State S u pported Debt, City U n iversity System, Co n solidated Fifth Ge n eral Resol u tio n , Series A, NATL RE, FGIC I n s u red, 5.50%, 7/01/23 State S u pported Debt, Me n tal Health Services Facilities Improveme n t, Ref un di n g, Series A-1, 5.50%, 2/15/18 State S u pported Debt, Me n tal Health Services Facilities Improveme n t, Ref un di n g, Series A-1, 5.00%, 2/15/19 New York State Local Gover n me n t Assista n ce Corp. Reve nu e, s u b. lie n , Ref un di n g, Series B, 5.00%, 4/01/21 New York State Thr u way A u thority Ge n eral Reve nu e, Ref un di n g, Series H, NATL RE, FGIC I n s u red, 5.00%, 1/01/22 Series I, 5.00%, 1/01/26 New York State Thr u way A u thority Reve nu e, Local Highway a n d Bridge Service Co n tract, Ref un di n g, 5.00%, 4/01/19 New York State Urba n Developme n t Corp. Reve nu e, Service Co n tract, Ref un di n g, Series A, S u b Series A-1, 5.00%, 1/01/20 Rockla n d Co un ty Solid Waste Ma n ageme n t A u thority Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.375%, 12/15/18 S u ffolk Co un ty EDC Reve nu e, Catholic Health Services of Lo n g Isla n d Obligated Gro u p Project, Ref un di n g, 5.00%, 7/01/22 North Carolina 1.6% B un combe Co un ty Limited Obligatio n Reve nu e, Series A, 5.00%, 6/01/28 The Charlotte-Meckle n b u rg Hospital A u thority Health Care Reve nu e, Caroli n as HealthCare System, Series A, AGMC I n s u red, 5.00%, 1/15/22 Annual Report | 91 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) North Carolina (continued) North Caroli n a Easter n M un icipal Power Age n cy Power System Reve nu e, Ref un di n g, Series A, 5.00%, 1/01/21 $ 10,000,000 $ 11,558,800 Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 1/01/19 15,000,000 17,184,000 Series C, Ass u red G u ara n ty, 6.00%, 1/01/19 2,150,000 2,357,905 North Caroli n a M un icipal Power Age n cy No. 1 Catawba Electric Reve nu e, Ref un di n g, Series A, 5.25%, 1/01/20 4,500,000 5,142,510 Series B, 5.00%, 1/01/20 8,000,000 9,418,480 Oak Isla n d E n terprise System Reve nu e, Ass u red G u ara n ty, 5.50%, 6/01/23 1,735,000 1,950,019 64,158,864 Ohio 6.0% Akro n I n come Tax Reve nu e, Comm un ity Lear n i n g Ce n ters, Ref un di n g, Series A, 5.00%, 12/01/24 5,265,000 6,094,975 12/01/25 6,645,000 7,639,823 12/01/26 8,240,000 9,389,562 America n M un icipal Power-Ohio I n c. Reve nu e, Prairie State E n ergy Camp u s Project, Ref un di n g, Series A, 5.25%, 2/15/20 6,000,000 6,765,180 2/15/21 11,500,000 12,831,930 Clevela n d Airport System Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/25 5,000,000 5,420,050 1/01/26 5,000,000 5,381,450 Clevela n d M un icipal School District GO, School Improveme n t, AGMC I n s u red, Pre-Ref un ded, 5.00%, 12/01/14 1,915,000 1,937,080 12/01/15 1,510,000 1,527,410 12/01/16 1,400,000 1,416,142 Clevela n d Water Reve nu e, seco n d lie n , Ref un di n g, Series A, 5.00%, 1/01/23 1,840,000 2,142,183 1/01/24 1,750,000 2,020,043 1/01/25 2,500,000 2,857,450 1/01/26 2,000,000 2,266,520 C u yahoga Co un ty EDR, Recovery Zo n e Facility, Medical Mart/Co n ve n tio n Ce n ter Project, Series F, 5.00%, 12/01/20 7,000,000 8,140,160 12/01/21 7,300,000 8,390,912 Hamilto n City School District GO, School Improveme n t, AGMC I n s u red, 5.00%, 12/01/24 5,000,000 5,359,000 Hamilto n Co un ty Sewer System Reve nu e, The Metropolita n Sewer District of Greater Ci n ci nn ati, Improveme n t a n d Ref un di n g, Series A, 5.00%, 12/01/24 2,500,000 2,968,225 12/01/25 2,400,000 2,815,944 12/01/26 4,000,000 4,645,440 12/01/27 5,000,000 5,752,250 12/01/28 3,000,000 3,427,050 Ke n t State U n iversity Reve nu es, Ge n eral Receipts, Series A, 5.00%, 5/01/23 1,200,000 1,378,056 5/01/24 1,500,000 1,707,405 5/01/25 1,500,000 1,691,250 5/01/26 1,600,000 1,788,176 92 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Ohio (continued) Lakewood City School District GO, School Improveme n t, Ref un di n g, AGMC I n s u red, 4.50%, 12/01/22 $ 2,900,000 $ 3,139,134 Maso n City School District GO, School Improveme n t, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 12/01/15 2,670,000 2,888,940 Mo n tgomery Co un ty Reve nu e, Miami Valley Hospital, Ma n datory P u t 11/15/14, Ref un di n g, Series B, 5.25%, 11/15/39 4,000,000 4,103,160 Nordo n ia Hills City School District GO, School Improveme n t, Ref un di n g, NATL RE, FGIC I n s u red, 4.50%, 12/01/21 2,360,000 2,495,700 Ohio State B u ildi n g A u thority Reve nu e, State Facilities, Admi n istrative B u ildi n g F un d Projects, Ref un di n g, Series C, 5.00%, 10/01/22 5,780,000 6,639,313 Ohio State GO, Higher Ed u catio n , Ref un di n g, Series A, 5.00%, 2/01/24 8,585,000 10,046,510 2/01/25 7,000,000 8,140,230 Ohio State T u r n pike Commissio n T u r n pike Reve nu e, Ref un di n g, Series A, NATL RE, FGIC I n s u red, 5.50%, 2/15/24 10,000,000 12,145,200 Toledo City School District GO, School Facilities Improveme n t, Ref un di n g, Series B, 5.00%, 12/01/24 2,920,000 3,392,690 12/01/25 4,125,000 4,741,192 12/01/26 4,340,000 4,941,871 12/01/27 4,565,000 5,146,079 Toledo Water System Reve nu e, Improveme n t a n d Ref un di n g, 5.00%, 11/15/25 4,000,000 4,635,000 11/15/26 6,140,000 7,045,650 11/15/27 6,450,000 7,329,651 11/15/28 6,570,000 7,426,991 U n iversity of Ci n ci nn ati Ge n eral Receipts Reve nu e, Series C, 5.00%, 6/01/25 3,010,000 3,454,667 Ass u red G u ara n ty, 5.00%, 6/01/21 11,810,000 13,645,274 Ass u red G u ara n ty, 5.00%, 6/01/22 11,675,000 13,319,774 Yo un gstow n GO, AMBAC I n s u red, 6.125%, 12/01/15 555,000 585,436 241,016,128 Oregon 0.9% Desch u tes Co un ty Hospital Facilities A u thority Hospital Reve nu e, Cascade Healthcare Comm un ity I n c., Ref un di n g, 7.375%, 1/01/23 2,000,000 2,424,020 Orego n State Departme n t of Admi n istrative Services COP, Series A, NATL RE, FGIC I n s u red, Pre -Ref un ded, 5.00%, 11/01/19 2,340,000 2,628,686 Orego n State Departme n t of Tra n sportatio n Highway User Tax Reve nu e, se n ior lie n , Ref un di n g, Series A, 5.00%, 11/15/25 10,000,000 11,695,300 Series A, 5.00%, 11/15/22 5,840,000 6,746,952 Portla n d Sewer System Reve nu e, seco n d lie n , Series B, NATL I n s u red, 5.00%, 6/15/18 3,135,000 3,415,175 6/15/19 3,290,000 3,578,566 Portla n d Water System Reve nu e, seco n d lie n , Ref un di n g, Series A, 5.00%, 10/01/25 5,000,000 5,880,200 36,368,899 Annual Report | 93 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Pennsylvania 4.5% Alleghe n y Co un ty Hospital Developme n t A u thority Reve nu e, U n iversity of Pittsb u rgh Medical Ce n ter, Series A, 5.00%, 5/15/19 $ 9,000,000 $ 10,538,820 Series A, 5.00%, 5/15/20 7,500,000 8,814,075 Series B, 5.00%, 6/15/18 5,000,000 5,055,250 Commo n wealth Fi n a n ci n g A u thority Reve nu e, Series C-1, AGMC I n s u red, 5.00%, 6/01/22 4,130,000 4,682,016 6/01/23 4,345,000 4,877,958 La n caster Co un ty Solid Waste Ma n ageme n t A u thority Solid Waste Disposal Reve nu e, Series A, 5.25%, 12/15/25 5,345,000 6,132,693 12/15/26 5,835,000 6,632,644 Pe nn sylva n ia State T u r n pike Commissio n T u r n pike Reve nu e, Series B, 5.00%, 12/01/19 32,230,000 37,770,982 Series E, 5.00%, 12/01/24 5,000,000 5,623,350 Series E, 5.00%, 12/01/25 10,000,000 11,145,000 S u bordi n ate, Ref un di n g, Series C, S u b Series C-1, Ass u red G u ara n ty, 6.00%, 6/01/23 10,000,000 11,622,000 S u bordi n ate, Series A, Ass u red G u ara n ty, 5.00%, 6/01/22 6,070,000 6,760,098 Philadelphia GO, Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 8/01/22 20,000,000 22,699,400 Philadelphia M un icipal A u thority Lease Reve nu e, 6.00%, 4/01/22 7,065,000 8,016,443 Philadelphia Water a n d Wastewater Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 6/15/17 10,000,000 11,390,900 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 6/15/18 5,000,000 5,828,550 Ref un di n g, Series A, AGMC I n s u red, 5.00%, 6/15/19 5,000,000 5,929,350 Series A, 5.00%, 1/01/20 1,210,000 1,395,299 Series A, 5.25%, 1/01/21 3,655,000 4,185,706 Series A, 5.25%, 1/01/22 2,330,000 2,623,813 181,724,347 South Carolina 1.5% A n derso n Water a n d Sewer System Reve nu e, Ref un di n g, AGMC I n s u red, 5.00%, 7/01/22 2,555,000 3,025,835 7/01/23 2,695,000 3,169,509 7/01/24 2,825,000 3,310,872 7/01/25 2,965,000 3,458,109 Berkeley Co un ty Utility Reve nu e, Combi n ed Utility System, Ref un di n g, 5.00%, 6/01/25 3,665,000 4,278,228 6/01/26 1,700,000 1,968,039 SCAGO Ed u catio n al Facilities Corp. for Picke n s School District Reve nu e, I n stallme n t P u rchase, School District of Picke n s Co un ty Project, AGMC I n s u red, 5.00%, 12/01/18 5,000,000 5,563,400 So u th Caroli n a Jobs EDA Hospital Reve nu e, Palmetto Health, Ref un di n g a n d Improveme n t, 5.375%, 8/01/22 6,000,000 6,658,620 So u th Caroli n a State Tra n sportatio n I n frastr u ct u re Ba n k Reve nu e, Ref un di n g, Series B, AGMC I n s u red, 5.00%, 10/01/25 12,935,000 14,657,812 10/01/26 13,440,000 15,101,453 61,191,877 94 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Tennessee 0.7% Memphis GO, Ge n eral Improveme n t, Ref un di n g, Series A, 5.00%, 4/01/22 $ $ Metropolita n Gover n me n t of Nashville a n d Davidso n Co un ty GO, Improveme n t, Ref un di n g, Series A, 5.00%, 1/01/26 Metropolita n Gover n me n t of Nashville a n d Davidso n Co un ty Water a n d Sewer Reve nu e, Ref un di n g, 5.00%, 7/01/26 7/01/27 Texas 6.4% A u sti n Water a n d Wastewater System Reve nu e, Ref un di n g, 5.00%, 11/15/26 5.00%, 11/15/27 Series A, 5.00%, 11/15/28 Board of Rege n ts of the U n iversity of Ho u sto n System Reve nu e, Co n solidated, Ref un di n g, Series A, 5.00%, 2/15/27 Brow n sville Utility System Reve nu e, AGMC i n s u red, Pre-Ref un ded, 5.00%, 9/01/22 Ref un di n g a n d Improveme n t, AGMC I n s u red, 5.00%, 9/01/22 Clear Creek ISD, GO, Ref un di n g, Series A, 5.00%, 2/15/25 2/15/26 Dallas Co un ty Utility a n d Reclamatio n District GO, Ref un di n g, Series A, AMBAC I n s u red, 5.15%, 2/15/21 Series B, AMBAC I n s u red, 5.15%, 2/15/21 Dallas Waterworks a n d Sewer System Reve nu e, Ref un di n g, AMBAC I n s u red, 4.50%, 10/01/19 Dallas/Fort Worth I n ter n atio n al Airport Reve nu e, Joi n t, Ref un di n g, Series A, 5.00%, 11/01/23 Series A, 5.00%, 11/01/24 Series D, 5.25%, 11/01/27 Series D, 5.25%, 11/01/28 Fort Worth GO, Ge n eral P u rpose, Ref un di n g a n d Improveme n t, 5.00%, 3/01/25 3/01/26 Frisco GO, Colli n a n d De n to n Co un ties, Ref un di n g a n d Improveme n t, 5.00%, 2/15/25 Harris Co un ty Hospital District Reve nu e, se n ior lie n , Ref un di n g, Series A, NATL I n s u red, 5.00%, 2/15/22 Ho u sto n GO, P u blic Improveme n t, Ref un di n g, Series A, 5.00%, 3/01/22 Lower Colorado River A u thority Tra n smissio n Co n tract Reve nu e, LCRA Tra n smissio n Services Corp. Project, Ref un di n g, Series A, 5.00%, 5/15/24 Series B, 5.00%, 5/15/24 North Texas Tollway A u thority Reve nu e, Special Projects System, Series D, 5.00%, 9/01/24 Sabi n e River A u thority PCR, So u thwester n Electric Power Co. Project, Ref un di n g, NATL I n s u red, 4.95%, 3/01/18 Sa n A n to n io Electric a n d Gas Reve nu e, Ref un di n g, 5.25%, 2/01/25 Annual Report | 95 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Texas (continued) Tyler Health Facilities Developme n t Corp. Hospital Reve nu e, East Texas Medical Ce n ter Regio n al Healthcare System Project, Ref un di n g a n d Improveme n t, Series A, 5.25%, 11/01/22 $ 5,000,000 $ 5,206,850 11/01/23 5,000,000 5,167,350 a U n iversity of Texas Perma n e n t U n iversity F un d Reve nu e, Series B, 5.00%, 7/01/27 10,000,000 11,859,900 Williamso n Co un ty GO, Ref un di n g, 5.00%, 2/15/23 6,235,000 7,416,034 2/15/25 13,780,000 16,096,693 255,444,585 Utah 0.6% Salt Lake Co un ty College Reve nu e, Westmi n ster College Project, Ref un di n g, 5.00%, 10/01/19 2,585,000 2,652,934 Utah State Board of Rege n ts St u de n t Loa n Reve nu e, Ref un di n g, Series EE-2, 5.00%, 11/01/20 9,000,000 10,656,000 11/01/21 9,000,000 10,449,180 23,758,114 Virginia 1.1% Norfolk Water Reve nu e, Ref un di n g, 5.00%, 11/01/24 6,145,000 7,222,341 11/01/25 6,000,000 7,008,660 Virgi n ia Beach Developme n t A u thority P u blic Facility Reve nu e, Ref un di n g, Series B, 5.00%, 8/01/19 12,635,000 14,865,204 8/01/20 13,450,000 15,873,287 44,969,492 Washington 1.2% Seattle M un icipal Light a n d Power Reve nu e, Ref un di n g a n d Improveme n t, Series B, 5.00%, 2/01/19 6,805,000 8,076,106 2/01/20 7,000,000 8,375,220 Washi n gto n State GO, Vario u s P u rpose, Series D, 5.00%, 2/01/24 13,285,000 15,477,556 2/01/25 13,955,000 16,135,469 48,064,351 Wisconsin 0.3% Wisco n si n State Tra n sportatio n Reve nu e, Series 1, 5.00%, 7/01/24 10,000,000 11,687,400 U.S. Territories 1.4% Guam 0.1% G u am Gover n me n t Limited Obligatio n Reve nu e, Sectio n 30, Series A, 5.50%, 12/01/18 1,540,000 1,681,772 12/01/19 1,025,000 1,122,324 2,804,096 Puerto Rico 1.3% P u erto Rico Commo n wealth GO, P u blic Improveme n t, Ref un di n g, Series A, 5.50%, 7/01/18 8,455,000 7,237,987 Series A, 5.00%, 7/01/23 4,000,000 3,161,480 Series A, 5.25%, 7/01/23 3,500,000 2,881,970 Series A, FGIC I n s u red, 5.50%, 7/01/21 2,500,000 2,106,250 96 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) P u erto Rico Commo n wealth Highways a n d Tra n sportatio n A u thority Tra n sportatio n Reve nu e, Series K, 5.00%, 7/01/19 $ 5,000,000 $ 3,848,150 P u erto Rico Commo n wealth I n frastr u ct u re Fi n a n ci n g A u thority Special Tax Reve nu e, Ref un di n g, Series C, AMBAC I n s u red, 5.50%, 7/01/24 10,000,000 8,590,500 P u erto Rico Electric Power A u thority Power Reve nu e, Ref un di n g, Series DDD, 5.00%, 7/01/21 8,745,000 6,578,864 Series SS, NATL I n s u red, 5.00%, 7/01/24 10,000,000 9,137,000 Series ZZ, 5.25%, 7/01/19 8,000,000 6,459,520 P u erto Rico Sales Tax FICO Sales Tax Reve nu e, Se n ior Series C, 5.00%, 8/01/22 3,500,000 3,465,070 53,466,791 56,270,887 Total Municipal Bonds before Short Term Investments (Cost $3,338,975,399) 3,528,272,837 Short Term Investments 5.2% Municipal Bonds 5.2% Florida 0.6% b Sarasota Co un ty P u blic Hospital District Reve nu e, Sarasota Memorial Hospital Project, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.03%, 7/01/37 23,485,000 23,485,000 Kentucky 0.6% b Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Hospital Reve nu e, Baptist Healthcare System, Ref un di n g, Series B-1, Daily VRDN a n d P u t, 0.04%, 8/15/38 25,000,000 25,000,000 Maryland 0.2% b Mo n tgomery Co un ty GO, Co n solidated P u blic Improveme n t, BAN, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.03%, 6/01/26 6,750,000 6,750,000 Minnesota 0.9% b Mi nn eapolis a n d St. Pa u l Ho u si n g a n d RDA Health Care System Reve nu e, Alli n a Health System, Ref un di n g, Series B-1, Daily VRDN a n d P u t, 0.04%, 11/15/35 10,000,000 10,000,000 Health Care Facilities, Childre n ’s Hospitals a n d Cli n ics, Series B, AGMC I n s u red, Daily VRDN a n d P u t, 0.04%, 8/15/25 25,150,000 25,150,000 35,150,000 New York 0.5% b New York City GO, Fiscal 2008, Series L, S u b Series L-6, Daily VRDN a n d P u t, 0.03%, 4/01/32 20,190,000 20,190,000 Ohio 0.0% † b Alle n Co un ty Hospital Facilities Reve nu e, Catholic Healthcare Part n ers, Series A, Daily VRDN a n d P u t, 0.04%, 10/01/31 1,900,000 1,900,000 Pennsylvania 1.5% b Geisi n ger A u thority Health System Reve nu e, Geisi n ger Health System, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.03%, 5/15/35 22,650,000 22,650,000 Series C, Daily VRDN a n d P u t, 0.02%, 8/01/28 36,720,000 36,720,000 59,370,000 Annual Report | 97 Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Intermediate-Term Tax-Free Income Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) Virginia 0.9% b Roa n oke IDA Hospital Reve nu e, Carilio n Health System Obligated Gro u p, Series A, S u b Series A-1, AGMC I n s u red, Daily VRDN a n d P u t, 0.05%, 7/01/36 $ $ S u b Series A-2, AGMC I n s u red, Daily VRDN a n d P u t, 0.05%, 7/01/36 Total Short Term Investments (Cost $206,050,000) Total Investments (Cost $3,545,025,399) 93.4% Other Assets, less Liabilities 6.6% Net Assets 100.0% $ See Abbreviations on page 200.  Rounds to less than 0.1% of net assets. a Security purchased on a when-issued basis. See Note 1(b). b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 98 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin Federal Limited-Term Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 10.56 $ 10.60 $ 10.29 $ 10.35 $ 10.11 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.13 0.18 0.20 0.21 0.24 Net realized a n d un realized gai n s (losses) (0.05 ) (0.04 ) 0.31 (0.05 ) 0.25 Total from i n vestme n t operatio n s 0.08 0.14 0.51 0.16 0.49 Less distrib u tio n s from n et i n vestme n t i n come (0.13 ) (0.18 ) (0.20 ) (0.22 ) (0.25 ) Net asset val u e, e n d of year $ 10.51 $ 10.56 $ 10.60 $ 10.29 $ 10.35 Total ret u r n d 0.76 % 1.32 % 4.95 % 1.52 % 4.86 % Ratios to average net assets Expe n ses before waiver a n d payme n ts by affiliates 0.84 % 0.84 % 0.85 % 0.87 % 0.92 % Expe n ses n et of waiver a n d payme n ts by affiliates 0.60 % 0.60 % 0.57 % 0.50 % 0.50 % Net i n vestme n t i n come 1.25 % 1.67 % 1.88 % 2.01 % 2.33 % Supplemental data Net assets, e n d of year (000’s) $ 977,274 $ 778,018 $ 682,132 $ 640,865 $ 380,522 Portfolio t u r n over rate 20.20 % 10.94 % 5.72 % 7.40 % 15.53 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 99 Franklin Tax-Free Trust Financial Highlights (continued) Franklin Federal Limited-Term Tax-Free Income Fund Year Ended February 28, Advisor Class a b Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 10.55 $ 10.59 $ 10.29 $ 10.27 I n come from i n vestme n t operatio n s c : Net i n vestme n t i n come d 0.15 0.19 0.21 0.02 Net realized a n d un realized gai n s (losses) (0.06 ) (0.04 ) 0.30 0.01 Total from i n vestme n t operatio n s 0.09 0.15 0.51 0.03 Less distrib u tio n s from n et i n vestme n t i n come (0.14 ) (0.19 ) (0.21 ) (0.01 ) Net asset val u e, e n d of year $ 10.50 $ 10.55 $ 10.59 $ 10.29 Total ret u r n e 0.91 % 1.47 % 5.00 % 0.33 % Ratios to average net assets f Expe n ses before waiver a n d payme n ts by affiliates 0.69 % 0.69 % 0.70 % 0.72 % Expe n ses n et of waiver a n d payme n ts by affiliates 0.45 % 0.45 % 0.42 % 0.35 % Net i n vestme n t i n come 1.40 % 1.82 % 2.03 % 2.16 % Supplemental data Net assets, e n d of year (000’s) $ 183,518 $ 108,836 $ 80,569 $ 29,056 Portfolio t u r n over rate 20.20 % 10.94 % 5.72 % 7.40 % a For the year ended February 29. b For the period February 1, 2011 (effective date) to February 28, 2011. c The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. d Based on average daily shares outstanding. e Total return is not annualized for periods less than one year. f Ratios are annualized for periods less than one year. 100 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds 82.7% Alabama 0.7% Alabama State U n iversity Reve nu e, Ge n eral T u itio n a n d Fee, Ass u red G u ara n ty, 5.00%, 9/01/14 $ 665,000 $ 679,690 9/01/15 700,000 741,601 9/01/16 730,000 798,576 East Alabama Health Care A u thority Health Care Facilities Reve nu e, Ma n datory P u t 9/01/18, Series A, 5.25%, 9/01/36 1,000,000 1,112,940 Mobile IDR, PCR, Alabama Power Co. Barry Pla n t Project, Ma n datory P u t 3/20/17, Series A, 1.65%, 6/01/34 5,000,000 5,028,150 8,360,957 Alaska 0.5% Valdez Mari n e Termi n al Reve nu e, BP Pipeli n es I n c. Project, Ref un di n g, Series A, 5.00%, 1/01/16 5,000,000 5,403,800 Arizona 4.1% Arizo n a State COP, Departme n t of Admi n istratio n , Series B, AGMC I n s u red, 5.00%, 10/01/15 11,975,000 12,837,439 Phoe n ix Civic Improveme n t Corp. Tra n sit Excise Tax Reve nu e, Light Rail Project, AMBAC I n s u red, Pre-Ref un ded, 5.00%, 7/01/16 17,000,000 17,264,350 AMBAC I n s u red, Pre-Ref un ded, 5.00%, 7/01/17 2,805,000 2,848,618 Ref un di n g, 3.00%, 7/01/17 6,465,000 6,963,516 Phoe n ix Civic Improveme n t Corp. Wastewater System Reve nu e, j un ior lie n , Ref un di n g, NATL I n s u red, 5.00%, 7/01/19 3,840,000 3,900,096 T u cso n COP, Ref un di n g, AGMC I n s u red, 2.00%, 7/01/16 1,200,000 1,220,256 3.00%, 7/01/17 1,250,000 1,310,525 3.00%, 7/01/18 1,195,000 1,253,340 47,598,140 Arkansas 0.4% Jefferso n Co un ty PCR, E n tergy Arka n sas I n c. Project, Ref un di n g, 1.55%, 10/01/17 5,000,000 5,050,500 California 6.4% Be nn ett Valley USD, GO, BANS, ETM, 4.00%, 1/01/15 2,130,000 2,198,245 Califor n ia State Eco n omic Recovery GO, Ref un di n g, Series A, 5.00%, 7/01/22 5,000,000 5,528,600 Califor n ia State GO, Ref un di n g, 5.00%, 4/01/15 500,000 525,750 Califor n ia State Health Facilities Fi n a n ci n g A u thority Reve nu e, St. Joseph Health System, Ma n datory P u t 10/15/19, Series C, 5.00%, 7/01/43 3,250,000 3,795,058 Ma n datory P u t 10/15/20, Ref un di n g, Series D, 5.00%, 7/01/43 5,000,000 5,811,800 a Califor n ia State I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, The J. Pa u l Getty Tr u st, Ma n datory P u t 4/01/15, Ref un di n g, Series B-1, Weekly FRN, 0.33%, 10/01/47 8,000,000 8,007,040 Califor n ia State M un icipal Fi n a n ce A u thority Solid Waste Disposal Reve nu e, Waste Ma n ageme n t I n c. Project, Ma n datory P u t 2/01/14, Series A, 1.125%, 2/01/39 5,000,000 5,012,950 Califor n ia Statewide CDA Reve nu e, CHF -Irvi n e LLC, UCI East Camp u s Apartme n ts, Phase II, 5.00%, 5/15/14 1,000,000 1,006,850 Temporary 40, America n Baptist Homes of the West, Series B, S u b Series B-3, 2.10%, 10/01/19 2,000,000 1,971,960 Temporary 55, America n Baptist Homes of the West, Series B, S u b Series B-2, 2.40%, 10/01/20 1,000,000 972,610 Temporary 70, America n Baptist Homes of the West, Series B, S u b Series B-1, 2.75%, 10/01/21 5,880,000 5,741,996 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) California (continued) Coachella Valley USD, GO, Ref un di n g, B u ild America M u t u al Ass u ra n ce, 4.00%, 8/01/16 $ 1,110,000 $ 1,198,334 8/01/17 1,220,000 1,346,990 8/01/18 1,265,000 1,412,499 8/01/19 1,330,000 1,490,983 Imperial Comm un ity College District GO, Capital Appreciatio n , zero cp n ., 8/01/14 7,250,000 7,230,932 Norther n Califor n ia Power Age n cy P u blic Power Reve nu e, Hydroelectric Project No. 1, Ref un di n g, Series C, Ass u red G u ara n ty, 5.00%, 7/01/15 1,000,000 1,063,490 Riverside Co un ty Tra n sportatio n Commissio n Sales Tax Reve nu e, Ref un di n g, Series A, 5.00%, 6/01/18 1,000,000 1,178,360 Sa n Fra n cisco City a n d Co un ty Airport Commissio n I n ter n atio n al Airport Reve nu e, Iss u e 32G, Ref un di n g, Seco n d Series, NATL RE, FGIC I n s u red, 5.00%, 5/01/23 11,675,000 12,736,491 Sa n Jose RDA Tax Allocatio n , Merged Area Redevelopme n t Project, Series A, 6.125%, 8/01/15 3,000,000 3,120,480 Sa n ta Clara Co un ty Fi n a n ci n g A u thority Reve nu e, El Cami n o Hospital, Series B, AMBAC I n s u red, 5.00%, 2/01/15 1,025,000 1,068,532 So u ther n Califor n ia P u blic Power A u thority Gas Project Reve nu e, Project No. 1, Series A, 5.00%, 11/01/15 1,000,000 1,058,350 T u sti n USD School Facilities ID No. 2002-1 GO, Capital Appreciatio n , Electio n of 2002, Series C, AGMC I n s u red, zero cp n ., 6/01/18 810,000 755,819 74,234,119 Colorado 0.3% Garfield Co un ty School District No. 16 GO, Ref un di n g, 3.00%, 12/01/18 1,115,000 1,195,447 Regio n al Tra n sportatio n District COP, Tra n sit Vehicles Project, Series A, AMBAC I n s u red, 5.00%, 12/01/15 1,500,000 1,621,905 2,817,352 Connecticut 2.0% Co nn ectic u t State Health a n d Ed u catio n al Facilities A u thority Reve nu e, Yale U n iversity Iss u e, Series A-3, 0.875%, 7/01/49 23,070,000 23,074,383 Florida 6.5% Citize n s Property I n s u ra n ce Corp. Reve nu e, High-Risk Acco un t, se n ior sec u red, Series A-1, 5.50%, 6/01/17 5,000,000 5,715,250 6.00%, 6/01/17 8,000,000 9,260,400 Ass u red G u ara n ty, 5.50%, 6/01/16 5,000,000 5,542,800 Escambia Co un ty Solid Waste Disposal Reve nu e, G u lf Power Co. Project, Ma n datory P u t 6/02/15, 1.35%, 4/01/39 7,500,000 7,526,700 Florida State Board of Ed u catio n Lottery Reve nu e, Ref un di n g, Series B, AMBAC I n s u red, 5.00%, 7/01/18 11,480,000 12,815,928 Florida State H u rrica n e Catastrophe F un d Fi n a n ce Corp. Reve nu e, Series A, 4.25%, 7/01/14 4,000,000 4,052,800 Jackso n ville Sales Tax Reve nu e, Better Jackso n ville, Ref un di n g, 5.00%, 10/01/16 2,000,000 2,212,340 a Lakela n d Electric a n d Water Reve nu e, Ref un di n g, Weekly FRN, 0.78%, 10/01/17 3,000,000 3,013,020 Miami-Dade Co un ty P u blic Facilities Reve nu e, Jackso n Health System, Ass u red G u ara n ty, 4.00%, 6/01/16 1,580,000 1,658,747 S un shi n e State Gover n me n tal Fi n a n ci n g Commissio n Reve nu e, Miami-Dade Co un ty Program, Series A, AGMC I n s u red, 4.00%, 9/01/14 23,185,000 23,617,632 75,415,617 102 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Georgia 2.1% Atla n ta Water a n d Wastewater Reve nu e, Ref un di n g, Series B, AGMC I n s u red, 4.00%, 11/01/15 $ 6,390,000 $ 6,785,605 B u rke Co un ty Developme n t A u thority PCR, Georgia Power Co. Pla n t Vogtle Project, Ma n datory P u t 6/01/17, 1.75%, 12/01/49 5,000,000 5,048,850 12/01/49 5,000,000 5,106,300 Georgia State GO, Ref un di n g, Series C, 5.00%, 7/01/21 2,350,000 2,677,073 Mo n roe Co un ty Developme n t A u thority PCR, G u lf Power Co. Project, Ma n datory P u t 6/21/17, First Series, 1.70%, 6/01/49 5,000,000 5,041,650 24,659,478 Idaho 0.1% Ca n yo n Co un ty School District No. 131 GO, Ref un di n g, 4.00%, 8/15/18 1,480,000 1,627,112 Illinois 8.4% Chicago GO, Moder n Schools Across Chicago Program, Series A, 5.00%, 12/01/16 5,000,000 5,457,900 Chicago Ho u si n g A u thority Capital Program Reve nu e, AGMC I n s u red, ETM, 5.00%, 7/01/16 5,000,000 5,521,250 Pre -Ref un ded, 5.00%, 7/01/19 7,455,000 8,232,183 Chicago Wastewater Tra n smissio n Reve nu e, Series A, BHAC I n s u red, 5.00%, 1/01/16 1,425,000 1,542,249 5.50%, 1/01/17 1,000,000 1,119,550 Dolto n GO, Ref un di n g, Series B, AGMC I n s u red, 4.00%, 12/01/14 1,195,000 1,215,339 3.50%, 12/01/15 1,245,000 1,284,728 Homer Gle n Village GO, Will a n d Cook Co un ties, Series A, 2.00%, 12/01/15 1,000,000 1,019,800 4.00%, 12/01/18 1,000,000 1,104,750 Illi n ois State Ed u catio n al Facilities A u thority Reve nu e, U n iversity of Chicago, Ma n datory P u t 2/01/19, 1.65%, 7/01/25 10,000,000 10,093,000 Illi n ois State GO, AGMC I n s u red, 5.50%, 5/01/15 5,000,000 5,298,450 AGMC I n s u red, 5.00%, 9/01/16 9,000,000 9,568,080 Ref un di n g, AGMC I n s u red, 5.00%, 1/01/16 7,000,000 7,563,990 Illi n ois State Sales Tax Reve nu e, B u ild Illi n ois, J un ior Obligatio n , Ref un di n g, 5.00%, 6/15/17 5,000,000 5,676,250 Illi n ois State Toll Highway A u thority Reve nu e, Se n ior, Ref un di n g, Series B, 5.00%, 12/01/17 10,000,000 11,492,000 Illi n ois State U n employme n t I n s u ra n ce F un d B u ildi n g Receipts Reve nu e, Series B, 5.00%, 12/15/17 6,000,000 6,747,420 Mo un t Ver n o n GO, Jefferso n Co un ty, AGMC I n s u red, 3.00%, 12/15/17 1,430,000 1,495,580 12/15/18 1,475,000 1,528,882 Regio n al Tra n sportatio n A u thority Reve nu e, Series A, NATL RE I n s u red, 5.00%, 7/01/21 5,410,000 5,910,695 So u thwester n Developme n t A u thority Reve nu e, Local Gover n me n t Program, Edwardsville Comm un ity U n it School District No. 7 Project, Ref un di n g, AGMC I n s u red, 5.25%, 12/01/20 4,475,000 4,946,889 96,818,985 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Indiana 0.8% I n dia n a Health Facilities Fi n a n ci n g A u thority Reve nu e, Asce n sio n Health, Ma n datory P u t 8/01/17, Series A-5, 2.00%, 11/01/27 $ 3,500,000 $ 3,554,355 I n dia n apolis Thermal E n ergy System Reve nu e, first lie n , Ref un di n g, Series B, AGMC I n s u red, 4.00%, 10/01/14 4,640,000 4,731,315 Lafayette Sewage Works Reve nu e, Ref un di n g, 3.00%, 1/01/15 1,000,000 1,021,650 9,307,320 Kansas 0.4% Ka n sas City SFMR, M un i M u ltiplier, Series A, FHLMC I n s u red, ETM, zero cp n ., 12/01/14 3,000,000 2,994,690 Ka n sas State Departme n t of Tra n sportatio n Highway Reve nu e, Ref un di n g, Series A-3, 0.33%, 9/01/15 1,500,000 1,497,930 4,492,620 Kentucky 0.6% Lo u isville/Jefferso n Co un ty Metro Gover n me n t PCR, Lo u isville Gas a n d Electric Co. Project, Ma n datory P u t 8/01/19, 2.20%, 2/01/35 7,000,000 7,051,240 Louisiana 0.5% E n gla n d District S u b-District No. 1 Reve nu e, Eco n omic Developme n t Project, Ref un di n g, 4.00%, 8/15/15 2,780,000 2,916,137 5.00%, 8/15/16 2,505,000 2,760,460 Lo u isia n a Local Gover n me n t E n viro n me n tal Facilities a n d CDA Reve nu e, Shreveport Utility System Project, NATL I n s u red, 4.00%, 12/01/14 500,000 508,620 6,185,217 Maryland 1.3% a Howard Co un ty Ho u si n g Commissio n Reve nu e, Col u mbia La n di n g Project, Ma n datory P u t 7/01/18, Series A, Weekly FRN , 1.28%, 7/01/34 6,000,000 6,011,100 Maryla n d State Departme n t of Tra n sportatio n Co n solidated Tra n sportatio n Reve nu e, Ref un di n g, 5.00%, 5/01/19 7,500,000 8,949,525 14,960,625 Massachusetts 0.1% Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, Cape Cod Healthcare Obligated Gro u p, Series D, Ass u red G u ara n ty, 4.00%, 11/15/15 1,000,000 1,040,110 Michigan 4.3% Detroit GO, Distrib u tio n State Aid, 5.00%, 11/01/16 6,120,000 6,543,137 Detroit Water a n d Sewerage Departme n t Sewage Disposal System Reve nu e, se n ior lie n , Ref un di n g, Series A, AGMC I n s u red, 5.00%, 7/01/16 5,000,000 5,045,450 Garde n City GO, Ref un di n g, AGMC I n s u red, 4.00%, 4/01/14 1,015,000 1,016,989 4/01/15 1,215,000 1,245,606 4/01/16 1,415,000 1,470,978 Jackso n GO, Dow n tow n Developme n t, AGMC I n s u red, zero cp n ., 6/01/16 1,370,000 1,317,296 Michiga n State B u ildi n g A u thority Reve nu e, Facilities Program, Ref un di n g, Series I-A, 5.00%, 10/15/17 1,500,000 1,716,285 Michiga n State Fi n a n ce A u thority Reve nu e, Ref un di n g, U n employme n t Obligatio n Assessme n t, Series B, 5.00%, 7/01/20 10,000,000 11,845,600 School District of the City of Detroit, Ref un di n g, 4.00%, 6/01/14 550,000 554,345 School District of the City of Detroit, Ref un di n g, 5.00%, 6/01/14 1,250,000 1,262,850 104 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Michigan (continued) Michiga n State Fi n a n ce A u thority Reve nu e, (co n ti nu ed) School District of the City of Detroit, Ref un di n g, 5.00%, 6/01/15 $ $ School District of the City of Detroit, Ref un di n g, 5.00%, 6/01/16 Rochester Comm un ity School District GO, AGMC I n s u red, Pre-F un ded, 5.00%, 5/01/15 Royal Oak Hospital Fi n a n ce A u thority Hospital Reve nu e, William Bea u mo n t Hospital Obligated Gro u p, Ref un di n g, Series W, 5.25%, 8/01/17 Wester n Tow n ships Utilities A u thority Reve nu e, Sewage Disposal System, Ref un di n g, 3.00%, 1/01/15 1/01/17 Minnesota 1.6% He nn epi n Co un ty GO, Ref un di n g, Series B, 5.00%, 12/01/18 Mi nn eapolis-St. Pa u l Metropolita n Airports Commissio n Airport Reve nu e, Ref un di n g, Series B, NATL RE, FGIC I n s u red, 5.00%, 1/01/23 Mi nn esota Agric u lt u ral a n d Eco n omic Developme n t Board Reve nu e, Health Care Facilities, Esse n tia Health Obligated Gro u p, Series C-1, Ass u red G u ara n ty, 5.00%, 2/15/15 Norther n M un icipal Power Age n cy Electric System Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 1/01/15 Otsego GO, Water a n d Sewer, Ref un di n g, Series C, AGMC I n s u red, 2.00%, 12/01/16 Mississippi 0.1% Jackso n Water a n d Sewer System Reve nu e, Ref un di n g, AGMC I n s u red, 4.00%, 9/01/14 Nevada 2.0% Clark Co un ty School District GO, B u ildi n g, Series C, 5.00%, 6/15/23 Nevada State GO, Capital Improveme n t a n d C u lt u ral Affairs, Series C, 5.00%, 6/01/20 Nevada M un icipal Bo n d Ba n k Project Nos. R-9A R-9B R-9C R-10 R-11 a n d R12, Series F, AGMC I n s u red, 5.00%, 12/01/20 New Hampshire 0.3% New Hampshire State GO, Ref un di n g, Series A, 5.00%, 7/01/18 New Jersey 5.1% Glo u cester Co un ty Improveme n t A u thority Solid Waste Reso u rce Recovery Reve nu e, Waste Ma n ageme n t I n c. Project, Ma n datory P u t 12/01/17, Ref un di n g, Series A, 2.125%, 12/01/29 New Jersey EDA Reve nu e, Cigarette Tax, Ref un di n g, 5.00%, 6/15/14 Cigarette Tax, Ref un di n g, 5.00%, 6/15/15 School Facilities Co n str u ctio n , Ref un di n g, Series DD-1, 5.00%, 12/15/16 a School Facilities Co n str u ctio n , Series H, Weekly FRN, 0.93%, 2/01/17 New Jersey E n viro n me n tal I n frastr u ct u re Tr u st Reve nu e, E n viro n me n tal-2012, Series A, Pre-Ref un ded, 5.00%, 9/01/22 E n viro n me n tal-2013, Series A, 5.00%, 9/01/22 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New Jersey (continued) New Jersey State GO, Ref un di n g, Series N, AMBAC I n s u red, 5.50%, 7/15/14 $ 3,000,000 $ 3,058,020 Series Q, 5.00%, 8/15/18 15,885,000 18,731,274 New Jersey Tra n sportatio n Tr u st F un d A u thority Reve nu e, Tra n sportatio n System, Ref un di n g, Series A, AMBAC I n s u red, 5.50%, 12/15/14 5,000,000 5,205,850 Ocea n Co un ty GO, Ref un di n g, 5.00%, 8/01/19 1,125,000 1,333,834 R u tgers State U n iversity GO, The State U n iversity of New Jersey, Ref un di n g, Series J, 5.00%, 5/01/17 1,000,000 1,129,270 So u th Br un swick Tow n ship GO, Ref un di n g, 1.75%, 7/01/14 1,000,000 1,004,990 59,531,587 New Mexico 1.9% New Mexico Ed u catio n al Assista n ce Fo un datio n Reve nu e, Ed u catio n Loa n , Series A-1, 4.00%, 12/01/14 2,000,000 2,052,600 12/01/15 4,000,000 4,243,280 New Mexico State Severa n ce Tax Reve nu e, Series A, 4.00%, 7/01/20 11,640,000 12,915,162 Taos Co un ty Gross Receipts Tax Reve nu e, Co un ty Ed u catio n Improveme n t, B u ild America M u t u al Ass u ra n ce, 3.00%, 4/01/16 1,000,000 1,033,390 3.00%, 4/01/17 750,000 780,203 3.50%, 4/01/19 1,000,000 1,045,400 22,070,035 New York 11.3% Beekma n tow n CSD, GO, Ref un di n g, AGMC I n s u red, 3.00%, 6/15/14 1,000,000 1,006,930 4.00%, 6/15/15 1,245,000 1,297,489 2.00%, 6/15/16 1,075,000 1,093,769 East Meadow U n io n Free School District GO, Nassa u Co un ty, Ref un di n g, 3.00%, 8/15/15 1,000,000 1,038,740 4.00%, 8/15/16 1,000,000 1,083,650 4.00%, 8/15/17 1,000,000 1,107,420 Freeport GO, P u blic Improveme n t, Ref un di n g, Series A, 5.00%, 1/15/19 1,920,000 2,201,818 a MTA Dedicated Tax F un d Reve nu e, Ma n datory P u t 11/04/14, Ref un di n g, S u b Series B-3A, Weekly FRN, 0.26%, 11/01/28 8,900,000 8,900,089 MTA Service Co n tract Reve nu e, Tra n sportatio n Facilities, Series O, ETM, 5.50%, 7/01/17 9,220,000 10,489,594 New York City GO, Ref un di n g, Series G, 5.25%, 8/01/16 9,010,000 10,057,412 5.00%, 8/01/20 7,000,000 8,307,460 New York City IDAR, Capital Appreciatio n , Ya n kee Stadi u m Project, Pilot, Series A, Ass u red G u ara n ty, zero cp n ., 3/01/14 5,335,000 5,335,000 New York State Dormitory A u thority Reve nu es, No n -State S u pported Debt, M un icipal Health Facilities Improveme n t Program, Lease, New York City Iss u e, Ref un di n g, Series 1, 5.00%, 1/15/19 4,000,000 4,510,360 No n -State S u pported Debt, Rochester Ge n eral Hospital, Radia n I n s u red, ETM, 5.00%, 12/01/15 100,000 107,981 No n -State S u pported Debt, School District Fi n a n ci n g Program, Series A, AGMC I n s u red, 5.00%, 10/01/15 1,000,000 1,073,660 106 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) New York (continued) New York State Dormitory A u thority Reve nu es, (co n ti nu ed) No n -State S u pported Debt, School Districts Fi n a n ci n g Program, Series A, Ass u red G u ara n ty, 3.75%, 10/01/14 $ $ No n -State S u pported Debt, School Districts Fi n a n ci n g Program, Series F, 4.00%, 10/01/14 State S u pported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n s u red, 5.00%, 2/15/15 State S u pported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n s u red, ETM, 5.00%, 2/15/15 New York State Dormitory A u thority State Perso n al I n come Tax Reve nu e, Ed u catio n , Series C, 5.00%, 12/15/18 Ge n eral P u rpose, Ref un di n g, Series A, 5.00%, 12/15/19 New York State E n viro n me n tal Facilities Corp. Special Obligatio n Reve nu e, Riverba n k State Park, Ref un di n g, CIFG I n s u red, 5.00%, 4/01/16 New York State GO, Series A, 5.00%, 3/01/18 New York State Urba n Developme n t Corp. Reve nu e, Ref un di n g, Series D, 5.00%, 1/01/15 New York Thr u way A u thority Ge n eral J un ior I n debted n ess Obligatio n s Reve nu e, Series A, 5.00%, 5/01/19 Patchog u e-Medford U n io n Free School District GO, Ref un di n g, Series B, 2.00%, 7/01/14 3.00%, 7/01/16 Po u ghkeepsie Tow n GO, P u blic Improveme n t, Ref un di n g, AGMC I n s u red, 5.00%, 4/15/15 Rochester GO, Ref un di n g, Series IV, 2.00%, 10/15/15 Series V, 2.00%, 2/15/15 Sales Tax Asset Receivable Corp. Reve nu e, Ref un di n g, Series A, NATL I n s u red, 5.25%, 10/15/18 Series A, NATL I n s u red, 5.25%, 10/15/19 St. Lawre n ce Co un ty IDA Civic Facility Reve nu e, St. Lawre n ce U n iversity Project, Series A, 5.00%, 10/01/16 S u ffolk Co un ty EDC Reve nu e, Catholic Health Services of Lo n g Isla n d Obligated Gro u p Project, Ref un di n g, 5.00%, 7/01/16 7/01/17 Tobacco Settleme n t Fi n a n ci n g Corp. Reve nu e, Asset-Backed, State Co n ti n ge n cy Co n tract Sec u red, Ref un di n g, Series B, 5.00%, 6/01/20 North Carolina 0.9% Charlotte COP, Tra n sit Projects, Phase III, Series B, 3.00%, 6/01/22 North Caroli n a Easter n M un icipal Power Age n cy Power System Reve nu e, Ref un di n g, Series A, Ass u red G u ara n ty, 5.25%, 1/01/19 Ohio 3.5% Akro n COP, District E n ergy Project, 2.75%, 12/01/16 Clevela n d Airport System Reve nu e, Ref un di n g, Series A, AGMC I n s u red, 5.00%, 1/01/19 Series C, Ass u red G u ara n ty, 5.00%, 1/01/16 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Ohio (continued) Clevela n d P u blic Power System Reve nu e, Ref un di n g, Series A-1, NATL RE, FGIC I n s u red, 5.00%, 11/15/20 $ $ Hamilto n GO, Vario u s P u rpose, Street Improveme n t a n d B u ildi n g, Ref un di n g, 2.00%, 11/01/14 11/01/15 Ohio State Departme n t of Admi n istrative Services COP, Admi n istrative K n owledge System Project, Series A, NATL I n s u red, 5.25%, 9/01/15 Ohio State Higher Ed u catio n al Facilities Commissio n Reve nu e, Case Wester n Reserve U n iversity Project, 4.00%, 12/01/17 So u th-Wester n City School District of Ohio Fra n kli n a n d Pickaway Co un ties GO, School Facilities Co n str u ctio n a n d Improveme n t, 3.00%, 12/01/15 12/01/16 Toledo GO, Capital Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.25%, 12/01/14 Vario u s P u rpose Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.00%, 12/01/14 Vario u s P u rpose Improveme n t, Ref un di n g, Ass u red G u ara n ty, 3.00%, 12/01/15 Wright State U n iversity Reve nu e, Ge n eral Receipts, Series A, 3.00%, 5/01/14 Oklahoma 0.7% Oklahoma Co un ty ISD No. 89 GO, 2.00%, 7/01/16 T u lsa Co un ty I n d u strial A u thority Ed u catio n al Facilities Lease Reve nu e, Broke n Arrow P u blic Schools Project, 4.00%, 9/01/15 Pennsylvania 5.5% Pe nn sylva n ia Eco n omic Developme n t Fi n a n ci n g A u thority Exempt Facilities Reve nu e, PPL E n ergy S u pply LLC Project, Ma n datory P u t 9/01/15, Ref un di n g, Series A, 3.00%, 12/01/38 Pe nn sylva n ia State Higher Ed u catio n al Facilities A u thority Reve nu e, Philadelphia U n iversity, Series A, Pre-Ref un ded, 5.125%, 6/01/25 Philadelphia Gas Works Reve nu e, 1998 Ge n eral Ordi n a n ce, Ref un di n g, Te n th Series, AGMC I n s u red, 3.50%, 7/01/16 4.00%, 7/01/17 Philadelphia GO, Ref un di n g, Series A, AGMC I n s u red, 5.25%, 8/01/17 Philadelphia School District GO, Ref un di n g, Series C, 5.00%, 9/01/14 9/01/15 9/01/16 9/01/17 Pittsb u rgh School District GO, Ref un di n g, Series A, 3.00%, 9/01/14 Ref un di n g, Series A, 4.00%, 9/01/17 Series A, ETM, 3.00%, 9/01/14 108 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Pennsylvania (continued) Readi n g School District GO, Ref un di n g, Series A, 5.00%, 4/01/17 $ $ 4/01/18 So u th Fork M un icipal A u thority Hospital Reve nu e, Co n ema u gh Valley Memorial Hospital, Ref un di n g, Series A, Ass u red G u ara n ty, 5.00%, 7/01/14 4.00%, 7/01/15 5.00%, 7/01/16 Rhode Island 0.6% Rhode Isla n d State a n d Provide n ce Pla n tatio n s GO, Co n solidated Capital Developme n t Loa n , Ref un di n g, Series A, 5.00%, 8/01/18 South Carolina 0.6% Piedmo n t M un icipal Power Age n cy Electric Reve nu e, Ref un di n g, Series A-2, 5.00%, 1/01/15 SCAGO Ed u catio n al Facilities Corp. for Picke n s School District Reve nu e, I n stallme n t P u rchase, School District of Picke n s Co un ty Project, AGMC I n s u red, 5.00%, 12/01/14 Tennessee 1.6% Memphis Electric System Reve nu e, S u bordi n ate, Ref un di n g, 5.00%, 12/01/15 Sevier Co un ty PBA Reve nu e, Local Gover n me n t P u blic Improveme n t, Series VII-D-1, 5.00%, 6/01/15 Texas 3.7% A u sti n Water a n d Wastewater System Reve nu e, Ref un di n g, Series A, 4.00%, 11/15/15 4.00%, 11/15/16 5.00%, 11/15/17 Brock ISD, GO, Capital Appreciatio n , PSF G u ara n tee, zero cp n ., 8/15/16 Cra n dall ISD, GO, Ref un di n g, Series A, PSF G u ara n tee, zero cp n ., 8/15/15 Dallas Area Rapid Tra n sit Sales Tax Reve nu e, se n ior lie n , Ref un di n g, AGMC I n s u red, 4.50%, 12/01/24 Dallas/Fort Worth I n ter n atio n al Airport Reve nu e, Joi n t, Ref un di n g, Series A, 5.00%, 11/01/14 Series D, 5.00%, 11/01/17 Tarra n t Co un ty C u lt u ral Ed u catio n Facilities Fi n a n ce Corp. Reve nu e, CHRISTUS Health, Ref un di n g, Series A, Ass u red G u ara n ty, 5.75%, 7/01/18 Texas State A&M U n iversity Perma n e n t U n iversity F un d Reve nu e, Ref un di n g, 5.00%, 7/01/19 Texas State PFAR, So u ther n U n iversity Fi n a n ci n g System, Ref un di n g, B u ild America M u t u al Ass u ra n ce, 4.00%, 11/01/14 4.00%, 11/01/15 5.00%, 11/01/16 Texas State Tra n sportatio n Commissio n Reve nu e, State Highway F un d, first tier, Series A, 5.00%, 4/01/20 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Texas (continued) Wylie ISD, GO, Capital Appreciatio n Bo n ds, Ref un di n g, PSF G u ara n tee, zero cp n ., 8/15/17 $ $ Capital Appreciatio n , Ref un di n g, PSF G u ara n tee, zero cp n ., 8/15/16 Utah 0.2% Nebo School District GO, Utah Co un ty, Ref un di n g, Series A, 2.00%, 7/01/16 7/01/17 Virginia 0.1% Virgi n ia State HDA Commo n wealth Mortgage Reve nu e, S u b Series C-5, 2.45%, 7/01/19 Washington 0.7% Ki n g Co un ty Ho u si n g A u thority Reve nu e, Birch Creek Apartme n ts Project, 4.40%, 5/01/18 S n ohomish Co un ty Everett School District No. 2 GO, Ref un di n g, NATL RE, FGIC I n s u red, 5.00%, 12/01/14 S n ohomish Co un ty School District No. 103 GO, Mo n roe, Ref un di n g, 2.50%, 12/01/15 Washi n gto n State Health Care Facilities A u thority Reve nu e, M u ltiCare Health System, Series A, AGMC I n s u red, 4.00%, 8/15/14 Series B, AGMC I n s u red, 4.00%, 8/15/14 Series B, AGMC I n s u red, 4.00%, 8/15/15 Wyoming 1.9% Sweetwater Co un ty 2013 Specific P u rpose Tax Joi n t Powers Board Reve nu e, 5.00%, 12/15/17 4.00%, 6/15/18 2.125%, 12/15/18 5.00%, 12/15/18 U.S. Territories 0.9% Puerto Rico 0.9% P u erto Rico Commo n wealth GO, P u blic Improveme n t, AGMC I n s u red, 5.50%, 7/01/15 P u erto Rico PBA G u ara n teed Reve nu e, Gover n me n t Facilities, Ma n datory P u t 7/01/17, Ref un di n g, Series M, S u b Series M-2, 5.75%, 7/01/34 AMBAC I n s u red, 5.50%, 7/01/35 Total Municipal Bonds before Short Term Investments (Cost $940,522,293) Short Term Investments 16.2% Municipal Bonds 16.2% Connecticut 0.4% b Co nn ectic u t State GO, Variable, Eco n omic Recovery Notes, Ref un di n g, Series A-1, Daily VRDN a n d P u t, 0.38%, 7/01/16 110 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) Florida 1.0% b Gai n esville City Utilities System Reve nu e, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.03%, 10/01/42 $ $ b Sarasota Co un ty P u blic Hospital District Reve nu e, Sarasota Memorial Hospital Project, Ref un di n g, Series B, Daily VRDN a n d P u t, 0.03%, 7/01/37 Georgia 2.7% b B u rke Co un ty Developme n t A u thority PCR, Georgia Power Co. Pla n t Vogtle Project, Ref un di n g, First Series, Daily VRDN a n d P u t, 0.04%, 7/01/49 Kentucky 1.0% b Ke n t u cky Eco n omic Developme n t Fi n a n ce A u thority Hospital Reve nu e, Baptist Healthcare System Obligated Gro u p, Ref un di n g, Series B-2, Daily VRDN a n d P u t, 0.03%, 8/15/38 b Shelby Co un ty Lease Reve nu e, Series A, Daily VRDN a n d P u t, 0.03%, 9/01/34 Louisiana 0.8% b East Bato n Ro u ge Parish Sewer Commissio n Reve nu e, Series A, Mo n thly VRDN a n d P u t, 0.911%, 2/01/46 Maryland 0.9% b Maryla n d State Health a n d Higher Ed u catio n al Facilities A u thority Reve nu e, U n iversity of Maryla n d Medical System Iss u e, Ref un di n g, Series D, Daily VRDN a n d P u t, 0.03%, 7/01/41 b Mo n tgomery Co un ty GO, Co n solidated P u blic Improveme n t, BAN, Ref un di n g, Series A, Daily VRDN a n d P u t, 0.03%, 6/01/26 Massachusetts 1.5% b Massach u setts State Health a n d Ed u catio n al Facilities A u thority Reve nu e, M u se u m of Fi n e Arts, Series A-2, Daily VRDN a n d P u t, 0.03%, 12/01/37 Minnesota 1.5% b Mi nn eapolis a n d St. Pa u l Ho u si n g a n d RDA Health Care System Reve nu e, Alli n a Health System, Ref un di n g, Series B-1, Daily VRDN a n d P u t, 0.04%, 11/15/35 Health Care Facilities, Childre n s Hospitals a n d Cli n ics, Series B, AGMC I n s u red, Daily VRDN a n d P u t, 0.04%, 8/15/25 Missouri 0.7% b Misso u ri State Health a n d Ed u catio n al Facilities A u thority Ed u catio n al Facilities Reve nu e, St. Lo u is U n iversity, Daily VRDN a n d P u t, 0.03%, 7/01/32 New York 2.0% Nassa u Co un ty GO, Tax A n ticipatio n Notes, Series A, 2.00%, 9/15/14 b New York City GO, Fiscal 2008, Series L, S u b Series L-6, Daily VRDN a n d P u t, 0.03%, 4/01/32 Series E, S u b Series E-2, Daily VRDN a n d P u t, 0.03%, 8/01/34 Annual Report | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin Federal Limited-Term Tax-Free Income Fund Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) Pennsylvania 0.5% b Pe nn sylva n ia State T u r n pike Commissio n T u r n pike Reve nu e, Series A, Weekly VRDN a n d P u t, 1.18%, 12/01/19 $ $ Tennessee 1.4% b Blo un t Co un ty PBA Reve nu e, Local Gover n me n t P u blic Improveme n t, Blo un t Co un ty, Ref un di n g, Series E-3-B, Daily VRDN a n d P u t, 0.03%, 6/01/31 Virginia 1.8% He n rico Co un ty Water a n d Sewer Reve nu e, Ref un di n g, 2.25%, 5/01/14 b Roa n oke IDA Hospital Reve nu e, Carilio n Health System Obligated Gro u p, Series A, S u b Series A-2, AGMC I n s u red, Daily VRDN a n d P u t, 0.05%, 7/01/36 Total Short Term Investments (Cost $187,723,075) Total Investments (Cost $1,128,245,368) 98.9% Other Assets, less Liabilities 1.1% Net Assets 100.0% $ See Abbreviations on page 200. a The coupon rate shown represents the rate at period end. b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 112 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights Franklin High Yield Tax-Free Income Fund Year Ended February 28, Class A a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 10.98 $ 10.59 $ 9.60 $ 9.99 $ 8.75 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.47 0.46 0.51 0.52 0.54 Net realized a n d un realized gai n s (losses) (0.84 ) 0.38 1.00 (0.39 ) 1.25 Total from i n vestme n t operatio n s (0.37 ) 0.84 1.51 0.13 1.79 Less distrib u tio n s from n et i n vestme n t i n come (0.46 ) (0.45 ) (0.52 ) (0.52 ) (0.55 ) Net asset val u e, e n d of year $ 10.15 $ 10.98 $ 10.59 $ 9.60 $ 9.99 Total ret u r n d (3.20 )% 7.95 % 16.20 % 1.19 % 20.96 % Ratios to average net assets Expe n ses 0.63 % 0.65 % 0.64 % 0.63 % 0.63 % Net i n vestme n t i n come 4.64 % 4.22 % 5.12 % 5.18 % 5.66 % Supplemental data Net assets, e n d of year (000’s) $ 5,014,941 $ 6,559,328 $ 5,881,103 $ 5,133,343 $ 5,477,710 Portfolio t u r n over rate 17.08 % 10.47 % 8.86 % 18.18 % 8.58 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Financial Highlights (continued) Franklin High Yield Tax-Free Income Fund Year Ended February 28, Class C a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.14 $ 10.75 $ 9.73 $ 10.12 $ 8.86 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.42 0.40 0.47 0.47 0.49 Net realized a n d un realized gai n s (losses) (0.85 ) 0.38 1.02 (0.40 ) 1.27 Total from i n vestme n t operatio n s (0.43 ) 0.78 1.49 0.07 1.76 Less distrib u tio n s from n et i n vestme n t i n come (0.40 ) (0.39 ) (0.47 ) (0.46 ) (0.50 ) Net asset val u e, e n d of year $ 10.31 $ 11.14 $ 10.75 $ 9.73 $ 10.12 Total ret u r n d (3.77 )% 7.33 % 15.68 % 0.59 % 20.28 % Ratios to average net assets Expe n ses 1.18 % 1.20 % 1.19 % 1.18 % 1.18 % Net i n vestme n t i n come 4.09 % 3.67 % 4.57 % 4.63 % 5.11 % Supplemental data Net assets, e n d of year (000’s) $ 1,042,823 $ 1,446,670 $ 1,219,076 $ 996,921 $ 1,002,985 Portfolio t u r n over rate 17.08 % 10.47 % 8.86 % 18.18 % 8.58 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 114 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Tax-Free Trust Financial Highlights (continued) Franklin High Yield Tax-Free Income Fund Year Ended February 28, Advisor Class a Per share operating performance (for a share o u tsta n di n g thro u gho u t the year) Net asset val u e, begi nn i n g of year $ 11.02 $ 10.63 $ 9.63 $ 10.02 $ 8.77 I n come from i n vestme n t operatio n s b : Net i n vestme n t i n come c 0.49 0.47 0.53 0.53 0.55 Net realized a n d un realized gai n s (losses) (0.86 ) 0.38 1.00 (0.39 ) 1.26 Total from i n vestme n t operatio n s (0.37 ) 0.85 1.53 0.14 1.81 Less distrib u tio n s from n et i n vestme n t i n come (0.47 ) (0.46 ) (0.53 ) (0.53 ) (0.56 ) Net asset val u e, e n d of year $ 10.18 $ 11.02 $ 10.63 $ 9.63 $ 10.02 Total ret u r n (3.19 )% 8.03 % 16.37 % 1.29 % 21.14 % Ratios to average net assets Expe n ses 0.53 % 0.55 % 0.54 % 0.53 % 0.53 % Net i n vestme n t i n come 4.74 % 4.32 % 5.22 % 5.28 % 5.76 % Supplemental data Net assets, e n d of year (000’s) $ 1,737,090 $ 2,156,523 1,438,591 $ 848,957 $ 621,454 Portfolio t u r n over rate 17.08 % 10.47 % 8.86 % 18.18 % 8.58 % a For the year ended February 29. b The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c Based on average daily shares outstanding. Annual Report | The accompanying notes are an integral part of these financial statements. | Franklin Tax-Free Trust Statement of Investments, February 28, 2014 Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds 97.1% Alabama 1.5% Alabama State Port A u thority Docks Facilities Reve nu e, Ref un di n g, 6.00%, 10/01/40 $ 6,000,000 $ 6,709,380 Co u rtla n d IDB E n viro n me n tal Improveme n t Reve nu e, I n ter n atio n al Paper Co. Projects, Ref un di n g, Series B, 6.25%, 8/01/25 2,500,000 2,506,900 C u llma n Co un ty Health Care A u thority GO, Ref un di n g, Series A, 7.00%, 2/01/36 7,500,000 7,905,075 Jefferso n Co un ty Sewer Reve nu e, wts., s u b. lie n , Ref un di n g, Series E, zero cp n ., 10/01/28 5,025,000 1,742,921 Series E, zero cp n ., 10/01/29 13,465,000 4,239,859 Series E, zero cp n ., 10/01/30 19,050,000 5,481,257 Series E, zero cp n ., 10/01/31 24,845,000 6,519,825 Series E, zero cp n ., 10/01/32 30,825,000 7,429,442 Series E, zero cp n ., 10/01/33 35,700,000 7,924,686 Series E, zero cp n ., 10/01/34 28,020,000 5,669,006 Series E, zero cp n ., 10/01/35 15,000,000 2,849,100 Series E, zero cp n ., 10/01/36 12,425,000 2,161,577 Series F, zero cp n ., to 9/30/23, 7.50% thereafter, 10/01/39 75,000,000 39,721,500 Prattville IDB E n viro n me n tal Improveme n t Reve nu e, I n ter n atio n al Paper Co. Projects, Series A, 9.25%, 3/01/33 5,500,000 6,631,240 Selma IDBR, G u lf Opport un ity Zo n e, I n ter n atio n al Paper Co. Project, Series A, 5.375%, 12/01/35 3,250,000 3,358,745 I n ter n atio n al Paper Co. Projects, Series A, 5.80%, 5/01/34 3,000,000 3,153,150 114,003,663 Arizona 2.6% Arizo n a Health Facilities A u thority Reve nu e, Catholic Healthcare West, Series B, S u b Series B-1, 5.25%, 3/01/39 10,000,000 10,366,500 a Casa Gra n de IDA Hospital Reve nu e, Casa Gra n de Regio n al Medical Ce n ter, Series A, 7.25%, 12/01/32 14,500,000 14,065,000 Dow n tow n Phoe n ix Hotel Corp. Reve nu e, S u bordi n ate, Series B, NATL RE, FGIC I n s u red, 5.00%, 7/01/36 10,000,000 10,056,400 Maricopa Co un ty IDA Health Facility Reve nu e, Catholic Healthcare West, Ref un di n g, Series A, 5.50%, 7/01/26 7,500,000 7,594,350 Maricopa Co un ty PCC, PCR, El Paso Electric Co. Palo Verde Project, Series A, 7.25%, 4/01/40 20,000,000 22,459,000 P u blic Service Co. of New Mexico Palo Verde Project, Ref un di n g, Series A, 6.25%, 1/01/38 15,000,000 16,269,600 Navajo Co un ty PCC Reve nu e, Arizo n a P u blic Service Co. Cholla Project, Ma n datory P u t 6/01/16, Ref un di n g, Series D , 5.75%, 6/01/34 10,750,000 11,776,948 Phoe n ix Civic Improveme n t Corp. Airport Reve nu e, j un ior lie n , Series A, 5.00%, 7/01/40 20,000,000 20,499,400 se n ior lie n , Series A, 5.00%, 7/01/38 15,000,000 15,337,950 Pima Co un ty IDAR, T u cso n Electric Power Co. Project, Series A, 5.25%, 10/01/40 15,405,000 15,756,388 Pi n al Co un ty Electrical District No. 3 Electric System Reve nu e, Ref un di n g, 5.25%, 7/01/41 10,000,000 10,668,400 Salt Verde Fi n a n cial Corp. Se n ior Gas Reve nu e, 5.25%, 12/01/25 6,000,000 6,732,660 5.50%, 12/01/29 11,105,000 12,480,909 U n iversity Medical Ce n ter Corp. Hospital Reve nu e, T u cso n , 6.00%, 7/01/24 250,000 277,533 6.25%, 7/01/29 1,000,000 1,095,300 116 | Annual Report Franklin Tax-Free Trust Statement of Investments, February 28, 2014 (continued) Franklin High Yield Tax-Free Income Fund Principal Amount Value Municipal Bonds (continued) Arizona (continued) U n iversity Medical Ce n ter Corp. Hospital Reve nu e, T u cso n , (co n ti nu ed) 5.00%, 7/01/35 $ 10,175,000 $ 10,179,477 6.50%, 7/01/39 1,500,000 1,644,930 Y u ma Co un ty IDA Water a n d Sewer Exempt Facility Reve nu e, Far West Water a n d Sewer I n c. Project, Ref un di n g, Series A, 6.375%, 12/01/37 15,500,000 13,492,595 200,753,340 California 18.2% Aliso Viejo CFD No. 2005-01 Special Tax, Gle n wood at Aliso Viejo, 6.00%, 9/01/38 5,200,000 5,356,000 Alvord USD, GO, Electio n of 2007, Ref un di n g, Series B, AGMC I n s u red, zero cp n ., 8/01/41 30,750,000 6,988,552 A n aheim City School District GO, Capital Appreciatio n , Electio n of 2002, AGMC I n s u red, zero cp n ., 8/01/29 7,000,000 3,261,230 8/01/30 5,000,000 2,188,550 Az u sa Special Tax, CFD No. 2005-1, Improveme n t Area No. 1, 5.00%, 9/01/37 4,280,000 4,292,198 Bay Area Toll A u thority Toll Bridge Reve nu e, Sa n Fra n cisco Bay Area, Ref un di n g, Series F-1, 5.50%, 4/01/43 29,685,000 31,663,802 Bea u mo n t Fi n a n ci n g A u thority Local Age n cy Reve nu e, Improveme n t Area No. 19C, Series A, 5.35%, 9/01/36 3,680,000 3,685,042 Bea u mo n t PFAR, Sewer E n terprise Project, Series A, Pre-Ref un ded, 6.90%, 9/01/23 3,345,000 3,784,132 Califor n ia Co un ty Tobacco Sec u ritizatio n Age n cy Tobacco Settleme n t Reve nu e, Asset-Backed, Alameda Co un ty Tobacco Asset Sec u ritizatio n Corp., 5.875%, 6/01/35 3,700,000 3,601,210 Califor n ia HFAR, Home Mortgage, Series K, 4.70%, 8/01/31 20,000,000 19,603,200 Califor n ia I n frastr u ct u re a n d Eco n omic Developme n t Ba n k Reve nu e, North Co un ty Ce n ter for Self
